Exhibit 10.2

EXECUTION VERSION

MAPLE HOLDINGS II B.V.

AND

MONDELĒZ INTERNATIONAL HOLDINGS LLC

AND

MAPLE PARENT HOLDINGS CORP.

 

 

SHAREHOLDERS’ AGREEMENT

RELATING TO MAPLE PARENT HOLDINGS CORP.

 

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1.    Intepretation      3    2.    The Business of the
Group      4    3.    Board of Directors      8    4.    Proceedings of
Directors      11    5.    The Executive Team      14    6.    Reserved Matters
and Board Authority Matters      15    7.    Deadlock      16    8.   
Shareholder Meetings      17    9.    Strategic Plan and Annual Contract      17
   10.    Accounting and Reporting      17    11.    Group Funding      17   
12.    Dividend Policy      18    13.    Other Policies      19    14.   
Covenants - non-compete and non-solicitation      19    15.    Transfers of
Shares      23    16.    Exit Events      30    17.    Completion of Share
Transfers      33    18.    Regulatory Consents for Transfers      35    19.   
New Issues of Shares      36    20.    Duration and Termination      37    21.
   Warranties      38    22.    Confidentiality      38    23.    Announcements
     39    24.    Further Assurances and Undertakings      40    25.   
Supremacy of this Agreement      40    26.    Entire Agreement and Non-Reliance
     41    27.    Costs      41    28.    General      41    29.    Assignment
     42    30.    Notices      43    31.    Governing Law      44    32.   
Arbitration      44    33.    Jurisdiction      45    34.    Counterparts     
45   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

- i -



--------------------------------------------------------------------------------

Schedule 1 Reserved Matters

     46   

Schedule 2 Board Authority Matters

     50   

Schedule 3 Board Composition at Closing

     51   

Schedule 4 Committees

     52   

Part A: Audit Committee Terms of Reference

     52   

Part B: Compensation Committee Terms of Reference

     57   

Part C: Compliance Officer Duties and Responsibilities

     60   

Schedule 5 Reserved

     61   

Schedule 6 Accounting and Information Rights

     62   

Schedule 7 Governance Policies

     64   

Schedule 8 Deed of Adherence

     65   

Schedule 9 Agreed Form Documents

     67   

Schedule 10 Transfer Value

     68   

Schedule 11 Strategic Plan and Annual Contract

     70   

Schedule 12 Non-Business Activities

     73   

Schedule 13 Amendments following Step Down Rights

     74   

Schedule 14 Interpretation

     80   

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on March 7, 2016

AMONG:

 

(1) MAPLE HOLDINGS II B.V., a private company with limited liability company
incorporated under the laws of the Netherlands, with its registered office at
Oosterdoksstraat 80, 1011 DK Amsterdam, the Netherlands and with registered
number 65317610 (“Maple Holdings”);

 

(2) MONDELĒZ INTERNATIONAL HOLDINGS LLC, a Delaware limited liability company
(“MDLZ”); and

 

(3) MAPLE PARENT HOLDINGS CORP., a Delaware corporation (the “Company”).

INTRODUCTION:

 

(A) On 6 December 2015, Acorn Holdings B.V. (the parent entity of Maple
Holdings), Maple Holdings Acquisition Corp., Keurig Green Mountain, Inc., and
JAB Holdings B.V. entered into a merger agreement pursuant to which Maple
Holdings Acquisition Corp. was to be merged with and into Keurig Green Mountain,
Inc., with Keurig Green Mountain, Inc. surviving the merger as a wholly-owned
indirect subsidiary of Maple Holdings (the “Merger”).

 

(B) In connection with the closing of the Merger, Maple Holdings has made a loan
to the Company in the aggregate principal amount of $1.815 billion pursuant to
the Term Loan Agreement (the “Loan”), dated as of February 25, 2016.

 

(C) On the date of this Agreement, pursuant to the Share Exchange Agreement,
dated as of the date hereof (the “Exchange Agreement”), among Maple Holdings,
JDE Holdings Minority B.V., Acorn Holdings B.V., Delta Charger Holdco B.V.,
MDLZ, Mondelēz Coffee Holdco B.V., the Company and Jacobs Douwe Egberts B.V.,
MDLZ acquired the B Shares and $440,000,330 in principal amount of the Loan.

 

(D) From the date of this Agreement, Maple Holdings will hold all of the A
Shares and MDLZ will hold all of the B Shares which represent approximately
75.76% and 24.24% respectively of the entire issued share capital of the Company
and Maple Holdings and MDLZ will each hold $1,374,999,670 and $440,000,330 of
the principal amount of the Loan, respectively.

 

(E) Maple Holdings and MDLZ have agreed to enter into this Agreement for the
purpose of regulating the management of the Company and their relationship with
each other as shareholders in the Company.

IT IS AGREED as follows:

 

1. INTERPRETATION

Words and expressions defined in this Agreement shall have the meanings given to
them in schedule 14.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-3-



--------------------------------------------------------------------------------

2. THE BUSINESS OF THE GROUP

 

2.1 Scope and conduct of the Business

 

  2.1.1 The business of the Group (the “Business”) shall be:

 

  (a) trading green coffee and tea;

 

  (b) the development, manufacturing, marketing and sales of:

 

  (i) roast and ground coffee, whole bean coffee, soluble (instant) coffee,
liquid coffee concentrate and combinations of those products (“Coffee Products”)
for preparation and consumption of water based coffee drinks (“Coffee”) and,
when combined with other liquids (e.g. milk) for preparation and consumption of
other beverages that contain Coffee Products as main and/or predominant
ingredient and/or flavour (“Coffee Beverages”);

 

  (ii) loose leaf and sachet tea and combinations of those products (“Tea
Products”) for preparation and consumption of water-based tea drinks (“Tea”) and
when combined with other liquids (e.g. milk) for the preparation of other
beverages that contain Tea Products as the main and/or predominant ingredient
and/or flavour (“Tea Beverages”);

 

  (iii) Coffee Products and Tea Products and chocolate which, in combination
with so-called on-demand brewing systems provide for the preparation of
on-demand Coffee and Coffee Beverages or Tea and Tea Beverages or Chocolate
Beverages; and

 

  (iv) Coffee and Coffee Beverages and Tea or Tea Beverages for ready-to-drink
consumption where Coffee Products or Tea Products are the main and/or dominant
ingredient and/or flavour component, either carbonated or non-carbonated,

in all distribution channels, including retail/fast moving consumer goods,
wholesale, out- of- home, coffee shops, instant consumption, modern trade,
traditional trade, e-commerce and whether distributed directly or indirectly
through distributors or wholesalers;

 

  (c)

the marketing and sales of (x) Chocolate Beverages, chocolate ingredients for
Coffee Beverages and ingredients for a limited portfolio of non coffee beverages
(milk powders or milk concentrates, and juice powders or juice concentrates
whether or not sold simultaneously with coffee) offered in conjunction with
Coffee Beverages as an ancillary offering to the main coffee portfolio, in each
case only intended for use in out of home coffee machines and (y) other non
coffee products which complement the coffee out of home coffee portfolio (sugar,
milk and chocolate powder in single portioned sticks/containers, single wrapped
cookies, single wrapped chocolate and stir sticks) as an ancillary offering to
Coffee Beverages dispensed through coffee machines (which include machines that

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-4-



--------------------------------------------------------------------------------

  dispense other beverages as long as coffee is in the main offering) in the out
of home distribution channel only. For the avoidance of doubt, it is not
intended that chocolate, Chocolate Beverages or such other non coffee products
will form part of the Business other than in the limited circumstances set out
in paragraph (b)(iii) and this paragraph (c);

 

  (d) the marketing and sales of on-demand brewing systems for Coffee Beverages
and Tea Beverages including brewers and accessories through direct consumer,
online or out-of-home distribution channels and the development and/or
manufacturing of the same through third party cooperation; and

 

  (e) the development, manufacturing, marketing and sale of (i) on-demand
brewing systems (whether done directly or indirectly, or through third parties)
for the delivery of hot beverages of all kinds and cold beverages dispensed
through the KOLD beverage system, (ii) products that are used in combination
with such on-demand brewing systems under owned brands or brands licensed from
third parties, in each case in all distribution channels anywhere in the world,
and (iii) related accessories, in each case, except for any activities which
would cause a breach of any contract with a third party.

 

  2.1.2 The scope of the Business shall be worldwide.

 

  2.1.3 The Business shall be conducted in accordance with:

 

  (a) this Agreement and the Articles;

 

  (b) the Strategic Plan and the Annual Contract; and

 

  (c) applicable Law.

 

  2.1.4 The Business shall trade under the name to be agreed between the
Shareholders before Closing.

 

2.2 Development of the Business

 

  2.2.1 Each Shareholder and the Company agrees that the business of the Group
shall be confined to the Business, unless a change in the Business is approved
as a Reserved Matter.

 

  2.2.2 Each Shareholder shall use all reasonable endeavours to promote and
develop the Business to the best advantage of the Group and agrees that, save as
set out in clause 14, any expansion or development of the Business shall only be
carried out through the Group.

 

  2.2.3 For as long as Maple Holdings and its Affiliates and MDLZ and its
Affiliates hold, collectively, shares representing a majority of the voting
power of each of JDE and the Company (the “Joint Control Period”), the Company
shall procure that, at the request of JDE, each Group Company will license or
sub-license to JDE (and any of its subsidiaries), on commercially reasonable
terms (including to reflect risk and expense incurred, and expected to be
incurred, in connection with the development of) any Product Technical IP, that
is:

 

  (a) Controlled by any Group Company as at the date of this Agreement; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-5-



--------------------------------------------------------------------------------

  (b) Controlled by any Group Company after the date of this Agreement from time
to time,

other than to the extent that doing so would result in or create a material risk
of (i) loss of, or inability to acquire, Technical IP rights or rights to use
Technical IP rights under licence, (ii) breach of any licence under which such
Technical IP is licensed to the Group, (iii) breach of any other contract in
existence at the date of this Agreement, or (iv) breach of Law. The Company will
make its representatives available for a meeting with JDE representatives
periodically, at the reasonable request of JDE, to provide details of any
relevant new Technical IP or Technical IP development initiatives for which
partnership may be sought. For the avoidance of doubt, unless otherwise
specifically provided in the relevant license or sub-license, any licenses or
sub-licenses granted during the Joint Control Period shall not terminate
automatically by virtue of the expiry of the Joint Control Period and shall
continue on the terms previously agreed.

For purposes of this Clause 2.2.3, “Product Technical IP” means, with respect to
any product, service, functionality or other capability relevant to the business
of JDE, the Technical IP necessary for or used in the research, development,
manufacture, commercialization, use or support of such product, service,
functionality or other capability, and “Controlled” means, with respect to any
Group Company, owned by, or licensed to it.

 

2.3 Anti-corruption compliance

 

  2.3.1 Each Shareholder shall not, and shall procure that its Affiliates shall
not, and shall use its reasonable endeavours to procure that their respective
Agents shall not, in connection with this Agreement or the Business:

 

  (a) pay, offer, promise, give or authorize, directly or indirectly, the
payment of money or anything of value to a Government Official (or any other
person at a Government Official’s request or with their assent or acquiescence)
intending to:

 

  (i) influence a Government Official in his official capacity in order to
assist a Group Company, a Shareholder or any person in obtaining or retaining
business or a business advantage, or in directing business to any third party;

 

  (ii) secure an improper advantage;

 

  (iii) induce any such Government Official to use his influence to affect or
influence any act, omission or decision of a Government Entity in order to
assist a Group Company, the Shareholders or any other person in obtaining or
retaining business, or in directing business to any third party; or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-6-



--------------------------------------------------------------------------------

  (iv) provide an unlawful personal gain or benefit, of financial or other
value, to any such Government Official; or

 

  (b) otherwise, make any bribe, payoff, influence payment, kickback or other
unlawful payment to any person, regardless of the form, whether in money,
property or services, to obtain or retain business or to obtain any improper
advantage for any Group Company.

 

  2.3.2 The Company acknowledges that it is required to comply with applicable
Anti-Bribery Laws and Sanctions Laws. The Company shall, and shall procure that
each other Group Company shall, and shall use its reasonable endeavours to
procure that their respective Agents shall:

 

  (a) not take any action, directly or indirectly, which would, or might
reasonably be expected to, expose any Shareholder or any of its Affiliates to an
offence for violation of any applicable Anti-Bribery Laws or Sanctions Laws;

 

  (b) in connection with this Agreement or the Business, not:

 

  (i) pay, offer, promise, give or authorize, directly or indirectly, the
payment of money or anything of value to a Government Official (or any other
person at a Government Official’s request or with their assent or acquiescence)
intending to:

 

  (A) influence a Government Official in his official capacity in order to
assist a Group Company, a Shareholder or any person in obtaining or retaining
business or a business advantage, or in directing business to any third party;

 

  (B) secure an improper advantage;

 

  (C) induce any such Government Official to use his influence to affect or
influence any act, omission or decision of a Government Entity in order to
assist a Group Company, the Shareholders or any other person in obtaining or
retaining business, or in directing business to any third party; or

 

  (D) provide an unlawful personal gain or benefit, of financial or other value,
to any such Government Official; or

 

  (ii) otherwise, make any bribe, payoff, influence payment, kickback or other
unlawful payment to any person, regardless of the form, whether in money,
property or services, to obtain or retain business or to obtain any improper
advantage for any Group Company;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-7-



--------------------------------------------------------------------------------

  (c) adopt such accounting standards and procedures as are necessary to ensure
that each Group Company makes and keeps books, records and accounts which, in
reasonable detail, accurately and fairly reflect the transactions and
disposition of the assets of such Group Company;

 

  (d) adopt and maintain a system of internal accounting controls sufficient to
ensure that: (i) no off-the books accounts are maintained; (ii) assets are used
only in accordance with management directives; (iii) the integrity of financial
statements is maintained; (iv) transactions are recorded as necessary to permit
each Group Company’s auditor to prepare or appropriately review financial
statements in conformity with generally accepted accounting principles in its
jurisdiction of organization and to maintain accountability for assets;
(v) access to assets is permitted only in accordance with the general or
specific authorization of such Group Company’s management, acting in their
legitimate capacity as such; (vi) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (vii) there are reasonable
assurances that violations of applicable Anti-Bribery Laws and Sanctions Laws
will be prevented, detected and deterred; and

 

  (e) take all appropriate action to cause each Group Company to adopt and
implement the Governance Policies.

 

3. BOARD OF DIRECTORS

 

3.1 Management of the Group

The Board shall be responsible for the overall direction and supervision of the
business of the Group in accordance with the Strategic Plan, the Annual
Contract, the Articles and this Agreement.

 

3.2 Board composition

 

  3.2.1 The Board shall consist of up to 11 Directors.

 

  3.2.2 The A Shareholder shall be entitled to appoint up to seven non-executive
A Directors to the Board and to remove any A Director appointed by it from time
to time.

 

  3.2.3 The B Shareholder shall be entitled to appoint up to two non-executive B
Directors to the Board and to remove any B Director appointed by it from time to
time.

 

  3.2.4 The Shareholders shall appoint the CEO to act as the Management
Director.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-8-



--------------------------------------------------------------------------------

  3.2.5 The Board may nominate an independent industry expert as an additional
Director (the “Board Nominee”) and, if so nominated, the Shareholders shall take
such action as may be necessary to cause such individual to be appointed to the
Board.

 

  3.2.6 The Directors at Closing shall be as set out in schedule 3. It is
intended that the non executive directors appointed to the Board will largely
comprise the same individuals as are on the JDE Board.

 

3.3 Appointment and removal of Directors

 

  3.3.1 Any appointment or removal of an A Director or a B Director or the Board
Nominee by the A Shareholder or the B Shareholder or the Board (as the case may
be) shall be made by such Shareholder giving written notice to the Company (with
a copy to the other Shareholder), in the case of an A Director or a B Director,
or to the A Shareholder and B Shareholder by the Company on behalf of the Board,
in the case of the Board Nominee. The appointment or removal shall, to the
extent permitted by Law, take effect immediately upon receipt of the notice by
the Company, or the Shareholders, as the case may be, or such later date
specified by the Shareholder or the Company, as applicable, in the notice.

 

  3.3.2 If an A Director or a B Director or Board Nominee dies, resigns, is
removed or retires, the A Shareholder or the B Shareholder or the Board (as the
case may be) may appoint another Director in accordance with this clause 3.

 

  3.3.3 If at any time the A Shareholder or the B Shareholder ceases to own a
single Share or if there is a Step Down in relation to the B Shareholder, the A
Shareholder or the B Shareholder (as the case may be) shall promptly procure the
resignation of each Director appointed by it or, if there is a Step Down, the
relevant number of Directors appointed by it.

 

  3.3.4 Any Shareholder who removes a Director appointed by it in accordance
with the terms of this Agreement shall indemnify and keep indemnified the other
Shareholder and any Group Company on demand against all losses, liabilities and
costs which such person may incur arising out of, or in connection with, any
claim by such Director for wrongful or unfair dismissal, redundancy or otherwise
arising out of such Director’s ceasing to hold office.

 

  3.3.5 The Shareholders (following the recommendation of the Board) may remove
a Management Director at any time and must remove a Management Director if he
ceases to be CEO. The Management Director may not vote on his or her own
appointment or removal. If the CEO is removed from the Board, the Shareholders
(following the recommendation of the Board) shall appoint his successor
(nominated in accordance with clause 5.1.2) to the Board.

 

3.4 Chairman

 

  3.4.1 The A Shareholder shall be entitled to appoint and remove any A Director
as the Chairman of the Board (the “Chairman”) by giving written notice to the
Company (with a copy to the B Shareholder).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-9-



--------------------------------------------------------------------------------

  3.4.2 The Chairman at Closing shall be as set out in schedule 3.

 

  3.4.3 The Chairman shall preside at any Board meeting at which he is present
and shall be responsible for administering the work of the Board so as to ensure
good order without favouring any of the Directors or Shareholders or any
particular proposal and to afford all Directors an opportunity to participate
fully.

 

  3.4.4 If the Chairman for the time being is unable to attend any Board
meeting, a majority of the A Directors attending such meeting shall be entitled
to appoint one of their number to act as chairman at such meeting only.

 

3.5 Subsidiary boards

Unless required by local Law or regulation or the terms of any collective
bargaining agreement, the directors of the boards of all other Group Companies
shall comprise Directors, members of the Executive Team or employees of the
Group, in each case who are suitably qualified and competent for the position.

 

3.6 Committees

 

  3.6.1 Subject to applicable Law, Directors may delegate any of their powers to
a committee of the Board constituted under this clause 3.6, save for the power
to resolve on a Reserved Matter or a Board Authority Matter.

 

  3.6.2 Subject to clause 3.6.4, the Board shall determine the composition of
any such committee as they see fit, save that:

 

  (a) the A Shareholder shall be entitled to appoint at least one Director to
each such committee, and to remove any such appointment from time to time, by
giving written notice to the Company (with a copy to the B Shareholder); and

 

  (b) the B Shareholder shall be entitled to appoint at least one Director to
each such committee, and to remove any such appointment from time to time, by
giving written notice to the Company (with a copy to the A Shareholder).

 

  3.6.3 The voting and quorum requirements for meetings of any such committees
shall be the same as for Board meetings. Each committee member will have one
vote each.

 

  3.6.4 The Audit Committee and Compensation Committee shall be comprised of
Directors. The initial composition of the committees at Closing shall be as set
out in parts A and B respectively of schedule 4. The Shareholders intend no
change to the composition of these committees for the first 12 months following
Closing. The Audit Committee and Compensation Committee shall have the terms of
reference set out in parts A and B respectively of schedule 4.

 

  3.6.5 The A Shareholder shall be entitled to appoint and remove any Director
as the chairman of the Compensation Committee by giving written notice to the
Company (with a copy to the B Shareholder).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-10-



--------------------------------------------------------------------------------

  3.6.6 The B Shareholder shall be entitled to appoint and remove any Director
as the chairman of the Audit Committee by giving written notice to the Company
(with a copy to the A shareholder).

 

3.7 Remuneration and expenses of Directors

The Directors shall be entitled to receive repayment of reasonable expenses
incurred in relation to the performance of their duties as Directors and, if so
determined by the Board, to reasonable fees for acting in their capacity as such
and for sitting on committees in equal amounts (except that the Chairman and the
chairman of the Audit Committee and the Compensation Committee may receive a
higher amount for serving as such). For the avoidance of doubt, the Board can
only decide to pay director’s fees to all Directors or to no Directors.
Directors shall not otherwise be entitled to receive any remuneration by way of
salary, commission, fees or otherwise in relation to the performance of their
duties as Directors.

 

3.8 Directors’ insurance and indemnity

 

  3.8.1 The Company shall maintain adequate directors’ and officers’ liability
insurance for the benefit of the Directors.

 

  3.8.2 The Company shall provide the Directors with the benefit of an indemnity
against any liability which the Directors may incur in relation to the Group to
the extent permitted by applicable Law.

 

3.9 Secretary

The Board may, in its discretion, appoint an individual to act as secretary to
the Board to assist the Chairman and the Board with such administrative matters
as the Chairman or the Board, as applicable, deem appropriate.

 

4. PROCEEDINGS OF DIRECTORS

 

4.1 Convening Board meetings

 

  4.1.1 The Directors shall hold Board meetings at least four times in each
Financial Year and at least once every fiscal quarter (“Quarterly Meetings”).

 

  4.1.2 At any time any Director may request the Chairman to convene a Board
meeting and such meeting shall be convened in accordance with clauses 4.2.2 and
4.2.3 as soon as practicable following receipt of such request.

 

4.2 Notice of Board meetings

 

  4.2.1 The dates for Quarterly Meetings shall be fixed and communicated to the
Directors as early as possible, but not later than 9 months in advance.

 

  4.2.2 At least 10 Business Days’ written notice shall be given to each
Director of other Board meetings unless (a) clause 4.3.2 applies, (b) each of
the Directors approves a shorter notice period, or (c) the Chairman determines,
acting reasonably, that there is a significant and time sensitive matter that
requires shorter notice to be given, in which case the Chairman may convene a
meeting (a “Short Notice Meeting”) by giving at least 24 hours’ written notice
to each other Director.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-11-



--------------------------------------------------------------------------------

  4.2.3 An agenda identifying in reasonable detail the matters to be discussed
at a Board meeting together with copies of any relevant papers to be discussed
at the meeting shall be provided to each Director, if practicable, at the same
time as notice is given of such meeting and otherwise at least 7 days prior to
the date on which the meeting is to be held. In the case of a Short Notice
Meeting, the notice convening the meeting shall set out in as much detail as
possible the reasons for the meeting. If any matter is not identified in
reasonable detail, the Directors shall not decide on it, unless all the
Directors agree.

 

  4.2.4 Notice of meetings, the agenda and copies of any relevant papers may be
delivered to the Directors by email, unless and until any Director instructs the
Company otherwise with respect to delivery to him.

 

4.3 Quorum at Board meetings

 

  4.3.1 No business shall be transacted at any meeting of the Board unless a
quorum is present at the time when the meeting proceeds to business and remains
present during the transaction of such business. Subject to clause 4.4, the
quorum for transacting business at any Board meeting shall be at least one A
Director and at least one B Director. A Director shall be regarded as present
for the purposes of a quorum if represented by an attorney appointed in
accordance with clause 4.6.

 

  4.3.2 If a quorum is not present at a duly convened Board meeting, the meeting
shall be adjourned to another date by notice given in accordance with clause
4.2, except that in this case, only 5 Business Days’ notice of the adjourned
meeting needs to be given. The quorum at such adjourned meeting shall be as set
out in clause 4.3.1.

 

4.4 Voting at Board meetings

On any vote on a resolution of the Directors, one B Director will have one vote
and one B Director will have two votes (which, if cast, must be cast together
and cannot be split) and each A Director, Management Director, and Board Nominee
will have one vote; provided, however, that the B Directors shall each have one
vote (a) if, as a result of a change in law, the B Directors are not required to
have an aggregate of 3 votes between them in order for MDLZ to obtain the
benefit of Section 243(c) of the Internal Revenue Code of 1986, as amended, or
any successor provision or (b) at any time (and for as long as) the number of
Directors is less than 11. Subject to the specific requirements in clause 6
relating to Reserved Matters (a) resolutions of the Directors shall be decided
by simple majority vote and (b) if a vote of the Directors is tied, the Chairman
(or the Director acting as chairman at the relevant meeting in accordance with
clause 3.4.4) will have a casting vote.

 

4.5 Conflict of interest

 

  4.5.1

In respect of any right of action by the Company or any other Group Company
against the Shareholder who appointed him or any of its Affiliates or any right

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-12-



--------------------------------------------------------------------------------

  of action by the Shareholder who appointed him or any of its Affiliates
against the Company or any other Group Company, a Director shall not be entitled
to receive board papers, attend or be counted in the quorum or vote at a Board
meeting on any resolution in respect of any such matters unless otherwise agreed
in writing by the Shareholder that did not appoint him.

 

  4.5.2 A Management Director shall not be entitled to vote at a Board meeting
on any resolution relating to (a) his appointment or removal from the Board or
(b) his own remuneration.

 

4.6 Power of attorney

Any Director shall be entitled to authorise any other Director, at any time, to
act on his behalf by the appointment of such other Director as his attorney
under a specific power of attorney. Any such appointment shall be confirmed in
writing (which can be by email) to the Company.

 

4.7 Participation in Board meetings

The intention is that Quarterly Meetings will be held in person and other Board
meetings will be held in person wherever this is practicable. That said, a
Director (or his attorney) may participate in a Board meeting by means of a
conference telephone or similar form of communications equipment which allows
all persons participating in the meeting to hear and speak to each other
throughout the meeting. A person participating in this way is deemed to be
present in person at the meeting and is counted in the quorum and entitled to
vote. If all the Directors participating in the meeting are not in the same
place, they may decide that the meeting is to be treated as taking place
wherever any of them is.

 

4.8 Written resolution of Directors

 

  4.8.1 At least 5 Business Days’ written notice of a proposed Directors’
written resolution without a meeting of the Board shall be given to each
Director, unless each of the Directors approves a shorter notice period. Such
notice shall be accompanied by relevant papers no less detailed than those which
would be provided in advance of a Board meeting in accordance with clause 4.2.

 

  4.8.2 A Directors’ written resolution is adopted when the requisite voting
majority of Directors (determined in accordance with clause 4.4) have signed one
or more copies of it. A written resolution signed by an attorney appointed in
accordance with clause 4.6 need not also be signed by his appointor and, if it
is signed by his appointor, it need not be signed by the attorney in that
capacity.

 

  4.8.3 Once a Directors’ written resolution has been adopted, it shall be
treated as if it had been a decision taken at a Board meeting in accordance with
this Agreement.

 

4.9 No breach of duty

A Director shall not be in breach of his duties to the Company by reason of his
acting in accordance with this clause 4.9 or otherwise in accordance with the
terms of this Agreement and the Articles. Accordingly, each Shareholder
authorises each Director:

 

  4.9.1 to act as a Director notwithstanding his appointment by a Shareholder
for the purposes of representing such Shareholder’s interests and monitoring and
evaluating its investment in the Company and the Group;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-13-



--------------------------------------------------------------------------------

  4.9.2 to receive and deal with Confidential Information and other documents
and information relating to any Group Company or its business or assets and to
use and apply such information in representing the interests of the Shareholder
that appointed him;

 

  4.9.3 to disclose any Confidential Information to any director, officer or
employee of any Shareholder that appointed him or any director, officer or
employee of its Shareholder Group Entities to the extent necessary for the
purposes of monitoring and evaluating such Shareholder’s participation in the
Company and the Group; and

 

  4.9.4 to keep confidential any information relating to the Shareholder that
appointed him or any of its Affiliates that is subject to obligations of
confidence and which such Shareholder is not otherwise obliged to disclose to
the other Shareholder or any Group Company pursuant to the terms of this
Agreement and not to use or apply such information in performing his duties to
the Company or any Group Company.

 

5. THE EXECUTIVE TEAM

 

5.1 Appointment of the Executive Team

 

  5.1.1 It is intended that the Executive Team at Closing shall be the executive
team of Keurig Green Mountain, Inc. as of the closing of the Merger with such
modifications as may be approved from time to time by the Board, and that the
individual previously identified by MDLZ and Maple Holdings to assume the
position of new CEO of the Company, will take office following the Closing in
accordance with the terms of employment to be entered into between such
individual and the Company.

 

  5.1.2 The appointment or removal of the Executive Team after Closing (other
than as contemplated by clause 5.1.1) shall be determined by the Board. The
Executive Team shall comprise different individuals to the Executive Team in
place from time to time at JDE (as such term is defined in the JDE Shareholders
Agreement); provided, that this restriction shall not be applicable in the event
that, following the requisite consents being obtained, the Company and JDE are
reorganized in order to facilitate an IPO under circumstances where the
businesses of JDE and the Company are combined for such IPO.

 

5.2 Responsibilities of the Executive Team

Subject to the Reserved Matters and the Board Authority Matters, the Board may
delegate to the Executive Team the power to manage and administer the day-to-day
activities of the Group in accordance with the Strategic Plan, the Annual
Contract, the Articles and this Agreement under the overall direction and
supervision of the Board.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-14-



--------------------------------------------------------------------------------

5.3 Remuneration of the Executive Team

The Board shall agree on a remuneration policy for the Executive Team having
regard to the recommendations of the Compensation Committee. The Executive Team
and other senior employees of the Group shall be incentivised (among other
things) on the basis of the Group’s performance against the Annual Contract and
shall not receive any remuneration or benefit of whatever nature from any of the
Shareholders or their respective Affiliates without the prior consent of the
Board. A Management Director shall not be entitled to vote on his or her own
remuneration.

 

5.4 Oversight of Governance Policies

 

  5.4.1 The Board shall cause the CFO to submit to the Board a shortlist of
suitably qualified and competent candidates for the appointment of a person who
is knowledgeable regarding the implementation and operation of the Governance
Policies (the “Compliance Officer”).

 

  5.4.2 The Compliance Officer shall have the duties and responsibilities set
out in part C of schedule 4.

 

6. RESERVED MATTERS AND BOARD AUTHORITY MATTERS

 

6.1 The Company shall not take, and shall procure that no other Group Company
takes, any action in respect of any Reserved Matter without either:

 

  6.1.1 the prior approval of the Board given by way of a Board resolution
adopted at a validly convened Board meeting, with a majority of the A Directors
and a majority of the B Directors voting in favour; or

 

  6.1.2 the prior written approval of a majority of the A Directors and a
majority of the B Directors, given by way of a Board written resolution adopted
in accordance with clause 4.8.

 

6.2 Each Reserved Matter shall be considered and, if thought fit, approved
independently of each other Reserved Matter. Approval of a Reserved Matter
constituted by a proposal shall not constitute approval of another Reserved
Matter constituted by the same proposal.

 

6.3 If a Reserved Matter or other action approved by the Board in accordance
with this Agreement also requires the approval of Shareholders under applicable
Law, the Company and the Shareholders shall procure that a Shareholder meeting
is convened or a Shareholders’ written resolution is passed as soon as
reasonably practical following approval of the Reserved Matter by the Board in
accordance with clause 6.1 and each Shareholder undertakes to use its voting
rights to give effect to the Reserved Matter so approved.

 

6.4 Schedule 2 contains a non-exhaustive list of actions by a Group Company
which must be considered by the Board of the Company at a duly convened Board
meeting (“Board Authority Matters”).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-15-



--------------------------------------------------------------------------------

6.5 In determining whether a matter is a Reserved Matter or a Board Authority
Matter, a series of related transactions shall be construed as a single
transaction, and any amounts involved in the related transactions shall be
aggregated.

 

7. DEADLOCK

 

7.1 Deadlock

 

  7.1.1 A deadlock (a “Deadlock”) shall have occurred if a bona fide proposal in
respect of any Reserved Matter has not been approved in accordance with clause
6.1 and the A Shareholder or the B Shareholder (as the case may be) notifies the
other in writing that it regards such proposal (the “Deadlock Matter”) as not
having been agreed and that a Deadlock has arisen (a “Deadlock Notice”).

 

  7.1.2 While a Deadlock exists, each Shareholder shall exercise all such rights
and powers as are available to it to enable the Group to continue operating in
the ordinary course of its business and in accordance with the terms of this
Agreement, provided that no action shall be taken in relation to the matter
which is the subject of the Deadlock, save as contemplated by clause 7.2.

 

7.2 Escalation

 

  7.2.1 Following the giving of a Deadlock Notice, the A and B Shareholders
shall immediately refer the Deadlock Matter to:

 

  (a) in the case of the A Shareholder, the chairman, senior partner or chief
executive officer of the JAB Holding Company Group as notified by the A
Shareholder to the B Shareholder from time to time. At Closing, the A
Shareholder Escalation Representative shall be Olivier Goudet; and

 

  (b) in the case of the B Shareholder, the chief executive officer of Mondelēz
International, Inc. from time to time,

(together, the “Escalation Representatives”).

 

  7.2.2 The Escalation Representatives shall, for a period of 20 Business Days
starting on the Business Day after the date on which the Deadlock Notice was
given (the “Deadlock Resolution Period”), attempt in good faith to resolve the
Deadlock.

 

  7.2.3 If the Escalation Representatives resolve the Deadlock Matter within the
Deadlock Resolution Period, the Shareholders shall procure (in so far as they
are able) that the Company acts and, if relevant, the Company shall procure that
any other Group Company acts, in accordance with the instructions given by the
Escalation Representatives.

 

  7.2.4 Subject to clause 16.7.6, if the Escalation Representatives fail to
resolve the Deadlock Matter within the Deadlock Resolution Period, the Company
shall not take any action relating to the Deadlock Matter and this Agreement
shall continue to apply in accordance with its terms.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-16-



--------------------------------------------------------------------------------

8. SHAREHOLDER MEETINGS

All Shareholder meetings shall take place in accordance with applicable Law and
the Articles.

 

9. STRATEGIC PLAN AND ANNUAL CONTRACT

 

9.1 Schedule 11 contains (a) the contents requirements for the Strategic Plan
and the Annual Contract and (b) the schedule for delivery of drafts and approval
by the Board.

 

9.2 The Management Directors shall provide an update of the Group’s performance
against the Annual Contract at each Quarterly Meeting.

 

10. ACCOUNTING AND REPORTING

 

10.1 Accounting principles

The Company shall prepare its financial statements (including its consolidated
financial statements) and management accounts in accordance with US GAAP and
shall procure that the financial statements are reviewed and audited in
accordance with US GAAP.

 

10.2 Reporting to the Shareholders

The Company shall supply the Shareholders with the items listed in part A of
schedule 6 in accordance with the deadlines set out therein and, on a timely
basis, such other information as MDLZ may reasonably require in order to comply
with the public disclosures described in part B of that schedule or to meet its
or its Affiliates’ respective audit requirements.

 

10.3 Access to information

 

  10.3.1 Each Shareholder and its authorised representatives shall be allowed
access at all reasonable times to examine (and at its expense to take copies of)
the books and records of the Group and to discuss the Business and affairs of
the Group with the Executive Team and other relevant employees of the Group.

 

  10.3.2 Each Shareholder reserves the right to undertake an audit of any Group
Company (including to investigate compliance with Anti-Bribery Laws and
Sanctions Laws) at its own cost, either by its own internal audit staff or by
external advisers. Such Shareholder shall give the Company at least 10 Business
Days’ written notice of its intention to carry out such an audit. The Company
shall procure that each Group Company co-operates with any audit required by a
Shareholder pursuant to this clause 10.3.2.

 

11. GROUP FUNDING

 

11.1 Except as set forth in this clause 11, neither Shareholder shall be obliged
or required to provide any funding or to provide any undertaking, covenant,
guarantee or performance bond or any other recourse to a Shareholder, in respect
of or pursuant to any financing arrangement of the Group.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-17-



--------------------------------------------------------------------------------

11.2 In the event that, as of the end of any Financial Year, a Tax Benefit
Shortfall exists, Maple Holdings shall promptly contribute cash to the Company,
in exchange for no additional shares, in an amount equal to the difference
between (a) such Tax Benefit Shortfall, minus (b) the MDLZ Contribution Amount.

 

11.3 In the event that, with respect to any Financial Year, MDLZ has received
(or become entitled to) any Tax refund, MDLZ shall promptly contribute cash to
the Company, in exchange for no additional shares, in an amount equal to such
Tax refund received by MDLZ (or to which MDLZ is entitled to receive) with
respect to such Financial Year to the extent directly related to a Tax Cost of
the Company for such Financial Year (such amount, the “MDLZ Contribution
Amount”).

 

12. DIVIDEND POLICY

 

12.1 Subject to the requirements of applicable Law, the Company shall distribute
to the Shareholders at such times as the Board determines, which may be on a
quarterly basis within 60 days after each of March 31, June 30, September 30 and
December 31, but in any event no later than six months after the end of each
Financial Year following Closing, pro rata dividends which in the aggregate are
in an amount equal to the difference between:

 

  12.1.1 the higher of (a) 40% of the Net Operating Profit of the Group with
respect to such Financial Year reduced as necessary to comply with any
restrictions contained in definitive credit documents entered into in connection
with the Closing Debt Documents and any other financing or refinancing permitted
hereunder that restrict the ability of members of the Group to make
distributions to the Company and (b) $100,000,000; provided, that, in the event
that any portion of the principal amount of the Loan shall have been repaid, the
amount in this clause 12.1.1(b) shall be reduced, by an amount up to the Excess
Applicable Dividend Amount, as necessary to comply with any restrictions
contained in definitive credit documents entered into in connection with the
Closing Debt Documents and any other financing or refinancing permitted
hereunder that restrict the ability of members of the Group to make
distributions to the Company), minus

 

  12.1.2 the quotient of:

 

  (a) the product of

 

  (i) the amount of interest accrued under the Loan during such Financial Year,
times

 

  (ii) the difference between

 

  (A) 1, minus

 

  (B) for the first Financial Year, 38%, and for each subsequent Financial Year,
the MDLZ Tax Rate for the preceding Financial Year, divided by

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-18-



--------------------------------------------------------------------------------

  (b) the difference between

 

  (i) 1, minus

 

  (ii) the product of

 

  (A) for the first Financial Year, 38%, and for each subsequent Financial Year,
the MDLZ Tax Rate for the preceding Financial Year, times

 

  (B) the difference between

 

  (1) 1, minus

 

  (2) the dividends received deduction rate applicable to MDLZ’s receipt of a
dividend payable by the Company in such Financial Year

(the difference between the amounts set forth in clauses 12.1.1 and 12.1.2, the
“Dividend Policy”); provided, that the amount set forth in clause 12.1.1 for
2016 shall be prorated such that the actual amount payable for such year shall
equal the amount multiplied by the quotient of N divided by 365, where N is the
number of days from (but excluding) the date on which the Closing occurs to (and
including) 30 September 2016 (unless the Financial Year is changed to
31 December, in which case, such period shall end on (and include) 31 December
2016).

 

12.2 The Company shall procure (so far as it is able) and the Shareholders shall
procure (so far as they are able) that:

 

  12.2.1 the amount of dividends to be distributed by each Group Company (other
than the Company) is such amount that is permitted by applicable Law in order to
allow the Company to meet its obligations under clause 12.1 and the Loan; and

 

  12.2.2 all resolutions for the declaration or payment of dividends or other
payments consistent with this clause 12 are duly passed.

 

12.3 In the event that payment of a dividend in connection with this clause 12
would result in a material tax liability for the A Shareholder, the B
Shareholder or the Company, the Company and the A and B Shareholders will work
together to determine an alternative payment method.

 

13. OTHER POLICIES

The Group will be managed in a way that is consistent in all material respects
with the Governance Policies. The amendment of any Governance Policy is a
Reserved Matter.

 

14. COVENANTS - NON-COMPETE AND NON-SOLICITATION

 

14.1 Subject to clause 14.3, each Shareholder shall not (and shall procure that
its Affiliates shall not), without the prior written consent of the A and B
Shareholders, either alone or jointly with, through or as adviser to, or agent
of, or manager for, any person, directly or indirectly:

 

  14.1.1 carry on or be engaged, concerned or interested in or assist a business
which competes, directly or indirectly, with the Business as carried on at any
time during the term of this Agreement (unless otherwise agreed by the
Shareholders);

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-19-



--------------------------------------------------------------------------------

  14.1.2 do or say anything which is harmful to the goodwill or reputation of
the Business or any Group Company or which could reasonably lead a person who is
dealing or has at any time during the term of this Agreement dealt with the
Business or any Group Company to cease to deal with the Business or any Group
Company on substantially equivalent terms to those previously offered or at all.

 

14.2 The restrictions contained in clause 14.1 shall apply to a Shareholder and
its Affiliates until the end of the period of two years from the date on which
such Shareholder ceases to be a party to this Agreement.

 

14.3 Nothing contained in clause 14.1 shall preclude or restrict a Shareholder
or any of its Affiliates from:

 

  14.3.1 subject to clause 14.4, acquiring control of a company or business
which has as an incidental part of its activities an activity which would be
prohibited by this clause (a “Competing Business Portion”);

 

  14.3.2 holding not more than 5% of the issued share capital of any company
which competes with the Business whose shares are listed on a recognised stock
exchange;

 

  14.3.3 offering any service or goods similar to those previously supplied as
part of the Business but subsequently discontinued and not supplied by any Group
Company at the time when the similar service or goods are offered;

 

  14.3.4 continuing to carry on or be engaged, concerned or interested in any
business or person that, prior to a change in the scope of the Business agreed
in accordance with this Agreement, did not compete with the Business, but
thereafter competes with the Business as a result of such modification;

 

  14.3.5 in the case of Maple Holdings and its Affiliates, (i) conducting the
business of Peet’s Coffee & Tea Inc. and Caribou Coffee Company, Inc. and their
respective subsidiaries in the retail/fast moving consumer goods/out of home
channels in the United States of America, Canada and Mexico and (ii) operating
Coffee Shops anywhere in the world;

 

  14.3.6 in the case of MDLZ and its Affiliates, the development, manufacturing,
marketing and sales of chocolate beverages through multiple delivery systems,
including on-demand brewing systems;

 

  14.3.7 in the case of MDLZ and its Affiliates, conducting the business of Dong
Suh Foods Corporation and its subsidiaries in South Korea in the ordinary
course;

 

  14.3.8 in the case of MDLZ and its Affiliates, until 2 July 2016, conducting
the Royal Tea Blend business in Costa Rica and Nicaragua;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-20-



--------------------------------------------------------------------------------

  14.3.9 [Intentionally left blank];

 

  14.3.10 in the case of Maple Holdings and its Affiliates and MDLZ and its
Affiliates, holding shares in JDE and conducting the business of JDE and its
subsidiaries; and

 

  14.3.11 in the case of (a) Maple Holdings and its Affiliates [ * * * ] and
(b) MDLZ and its Affiliates from the earlier of (x) the expiry of a period of 18
months from the date of this Agreement and (y) [ * * * ], the development,
manufacturing, marketing and sales of (i) on-demand brewing systems (whether
done directly or indirectly, or through third parties) for the delivery of cold
and ambient beverages of all kinds (other than Coffee Beverages and Tea
Beverages) and (ii) products that are used in combination with such on-demand
brewing systems under owned brands or brands licensed from third parties (other
than Coffee Products and Tea Products), and (iii) related accessories, in each
case in all distribution channels anywhere in the world. In the case of MDLZ and
its Affiliates, for the purposes of this clause 14.3.11, the definitions of
Coffee Beverages, Tea Beverages, Coffee Products and Tea Products shall not
include powdered soft drinks products within the corresponding MDLZ category in
existence as of the date of this Agreement, wherever those products may be sold
from time to time.

 

14.4 Acquisitions of a Competing Business Portion

If a Shareholder or any of its Affiliates (the “Acquiring Shareholder”) acquires
control of a company or business with a Competing Business Portion, it shall
offer to sell the Competing Business Portion to the Company at fair market
value. If the Board, excluding for the purposes of voting only any Directors
appointed by the Acquiring Shareholder, chooses not to buy the Competing
Business Portion, the Acquiring Shareholder shall as soon as reasonably
practicable sell, or procure that its Affiliate sells, it to a third party
except to the extent that the Competing Business Portion (i) is not a business
engaged in the development, manufacturing, marketing and sales of on-demand
brewing systems, and (ii) operates in the United States, Canada or Mexico.

 

14.5 Other Interests

 

  14.5.1 The Shareholders acknowledge that each of them or their Affiliates own
businesses outside of their investment in the Group (each, a “Non JV Business”)
and each Shareholder undertakes, either directly or indirectly, not to share any
commercially sensitive information in relation to any Non JV Business with the
other or a Group Company and not to share any commercially sensitive information
relating to any Group Company with any Non JV Business. In the event that this
Agreement is amended to permit a Shareholder to compete with the Business as an
exception to the prohibitions in clause 14.1, the Shareholders and the Company
acknowledge and agree that this Agreement will need to be further amended to
ensure that adequate antitrust compliance and information sharing procedures are
put in place.

 

  14.5.2

Nothing in clause 14.1 shall preclude Olivier Goudet, one of the non-executive
Board members appointed by Maple Holdings, from holding a non-executive board
position at Mars Incorporated. However, Maple Holdings undertakes

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-21-



--------------------------------------------------------------------------------

  that it has obtained written confirmation from Olivier Goudet that he shall
not (a) share any commercially sensitive information in relation to the Business
in connection with the performance of his/her duties as a member of the board of
Mars Incorporated; and (b) share any commercially sensitive information in
relation to the coffee or tea business of Mars Incorporated in connection with
the performance of his duties as a member of the Board.

 

14.6 New Opportunity

 

  14.6.1 If a Shareholder identifies or becomes aware of any opportunity
relevant to the Business in the territory referred to in clause 2.1.2 which is
not expressly carved out by clause 14.3 (the “New Opportunity”), then (unless it
considers that the New Opportunity does not merit consideration by the Company)
the relevant Shareholder (the “Referring Shareholder”) shall notify the Board in
writing with reasonable details as to the nature of the New Opportunity as soon
as reasonably practicable and, in any event, before any material negotiations
commence with any third party.

 

  14.6.2 If the Board, excluding for the purposes of voting only any Directors
appointed by the Referring Shareholder, chooses to pursue the New Opportunity
(subject always to the requisite approval if the New Opportunity is a Reserved
Matter), the Shareholders shall procure that the Group uses all reasonable
endeavours to implement the New Opportunity as soon as reasonably practicable.

 

  14.6.3 If (i) a Shareholder considers that a New Opportunity does not merit
consideration by the Company or (ii) the Board (a) chooses to pursue the New
Opportunity, but does not enter into a transaction within six months or
(b) chooses not to pursue the New Opportunity, then unless the New Opportunity
has already been considered and rejected by JDE in accordance with the
provisions of the JDE Shareholders Agreement, the Referring Shareholder shall
procure that the New Opportunity is offered to JDE to the extent that such New
Opportunity would also constitute a New Opportunity (as such term is defined in
the JDE Shareholders Agreement) for JDE (a “Relevant Opportunity”). If (i) JDE
chooses (or has already chosen) not to pursue the New Opportunity in accordance
with the provisions of the JDE Shareholders Agreement or (ii) such New
Opportunity is not a Relevant Opportunity, then neither Shareholder, nor any
Affiliate, shall be entitled to proceed on its own with such New Opportunity.

 

14.7 Non-solicitation

 

  14.7.1 Each Shareholder undertakes to the other and to the Company that for a
period of 2 years from Closing it shall not (and shall procure that its
Affiliates shall not), without the prior written consent of the other
Shareholder, directly or indirectly engage or employ, or solicit or contact with
a view to his engagement or employment by another person, a person who is or has
at any time during the term of this Agreement or in the 6 months prior to the
date of Closing been a director, officer, employee or manager of the Business or
any Group Company where the person in question either has Confidential
Information or knowhow or would be in a position to exploit the Business’ or
Group’s trade connections.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-22-



--------------------------------------------------------------------------------

  14.7.2 The Company undertakes to each Shareholder that for a period of 2 years
from Closing it shall not, without the prior written consent of the relevant
Shareholder, either alone or jointly with, through or as adviser to, or agent
of, or manager for, any person, directly or indirectly, engage or employ, or
solicit or contact with a view to his engagement or employment by another
person, a person who is or has at any time during the term of this Agreement or
in the 6 months prior to the date of Closing been a director, officer, employee
or manager of a Shareholder, except in accordance with the provisions of the
Global Contribution Agreement.

 

  14.7.3 Nothing in this clause 14.7 shall prohibit a party from engaging or
employing any person who has responded to a bona fide recruitment advertisement
not specifically targeted at that person.

 

14.8 Each undertaking in this clause 14 constitutes an entirely separate
undertaking. If one or more of the undertakings is held to be against the public
interest or unlawful or in any way an unreasonable restraint of trade, the
remaining undertakings shall continue to be valid and effective.

 

14.9 The Shareholders consider that the restrictions contained in this clause 14
are reasonable, but if any such restriction shall be found to be void or
ineffective but would be valid and effective if any part of it were deleted or
the period or area of application reduced such restriction shall apply with such
modification as may be necessary to make it valid and effective.

 

15. TRANSFERS OF SHARES

 

15.1 Restrictions on transfers prior to an Initial IPO

Except as otherwise permitted pursuant to clause 15.2, prior to an Initial IPO
no Shareholder shall do, or agree to do, directly or indirectly, any of the
following without the prior written consent of the other Shareholders unless the
proposed transferor is the A Shareholder or the B Shareholder in which case
consent shall only be required from the other one:

 

  15.1.1 sell, assign, transfer or otherwise dispose of, or grant any option
over, any of its Shares or any legal or beneficial interest in any of its
Shares;

 

  15.1.2 create or permit to subsist any Encumbrance over any of its Shares or
any interest in any of its Shares;

 

  15.1.3 create any trust in respect of or confer any interest in any of its
Shares or any interest in any of its Shares;

 

  15.1.4 direct (by way of renunciation or otherwise) that another person
should, or assign any right to, receive any Share or any interest in that Share;
or

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-23-



--------------------------------------------------------------------------------

  15.1.5 enter into any agreement, arrangement or understanding in respect of
the votes or the right to receive dividends or any other rights attached to any
of its Shares.

 

15.2 Permitted transfers

Subject to compliance with clause 17, prior to an Initial IPO, a Shareholder may
transfer its Shares:

 

  15.2.1 to a Shareholder Group Entity in accordance with clause 15.3;

 

  15.2.2 after 2 July 2018, in accordance with clauses 15.4 to 15.6 (if
applicable); and

 

  15.2.3 in accordance with clause 16 (if applicable) following the occurrence
of an Exit Event.

 

15.3 Transfers to Shareholder Group Entities

 

  15.3.1 A Shareholder may transfer all (but not only some) of its Shares to a
Shareholder Group Entity at any time on giving prior written notice to the other
Shareholders, copied to the Company, provided that:

 

  (a) in the case of the A Shareholder, such transfer would not cause a deemed
termination and reformation of a partnership for US tax purposes, unless:

 

  (i) the A Shareholder has consulted with the B Shareholder and the B
Shareholder has determined in its reasonable judgement that the transfer would
not have a material adverse impact on the B Shareholder; or

 

  (ii) the A Shareholder indemnifies the B Shareholder for any US tax paid as a
result of such termination and reformation;

 

  (b) the transferee shall first have entered into a Deed of Adherence in the
form set out in schedule 8;

 

  (c) if the transferee ceases to be a Shareholder Group Entity, the transferee
shall prior to such cessation transfer all the Shares held by it to the
transferring Shareholder or to another Shareholder Group Entity in accordance
with and as permitted by this Agreement; and

 

  (d) the transferring Shareholder shall procure that the Shareholder Group
Entity to whom Shares are transferred in accordance with this clause 15.3.1
complies with the terms of this Agreement.

 

  15.3.2 Following a transfer to a Shareholder Group Entity in accordance with
this clause 15.3 any references in this Agreement to Shares held by a
Shareholder shall be deemed to be a reference to Shares held by the Shareholder
Group Entity to whom it has transferred Shares in accordance with this clause
15.3.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-24-



--------------------------------------------------------------------------------

15.4 Certain Permitted Transfers

 

  15.4.1 After 2 July 2018:

 

  (a) the B Shareholder may invoke the provisions of clause 15.5 (a “ROFO
Process”);

 

  (b) the A Shareholder may invoke the provisions of clause 15.6 (an “IPO
Process”).

 

  15.4.2 The B Shareholder may also invoke an IPO Process in the circumstances
set out in clause 15.5.5.

 

  15.4.3 Once a Shareholder has initiated a ROFO Process or an IPO Process (an
“Initial Process”), the other Shareholder may not serve a competing notice or a
Default Notice:

 

  (a) if the Initial Process is a ROFO Process, before the date which is 15
Business Days after the first to occur of (i) expiry of the Offer Period (if no
Offer is made) and (ii) the date on which a Response Notice is given (or deemed
to be given) which constitutes a rejection of an Offer; and

 

  (b) if the Initial Process is an IPO Process, before the date which is 15
Business Days (if the competing notice is a Default Notice) or 3 months (if the
competing notice is a ROFO Notice or an IPO Notice) after the first to occur of
(i) expiry of the Consideration Period if no IPO Acceptance Notice is given and
(ii) the date of a Termination Notice.

 

  15.4.4 For the avoidance of doubt, any IPO Process is with respect to a
listing of a Shareholder’s Shares only. Any issuance of new Shares in connection
with an IPO shall be a Reserved Matter.

 

  15.4.5 Following an Initial IPO, the provisions of clauses 15.1 to 15.6 shall
no longer apply and clause 15.7 shall apply.

 

15.5 Right of First Offer Process

 

  15.5.1 Subject to clause 15.4, if the B Shareholder wishes to transfer its
Shares (the “Sale Shares”) it shall serve a written notice (a “ROFO Notice”) on
the A Shareholder.

 

  15.5.2 Within [ * * * ] Business Days of the date of the ROFO Notice (the
“Offer Period”), the A Shareholder may by notice in writing to the B Shareholder
(an “Offer”) make a bona fide offer to acquire all of the Sale Shares. The Offer
must set out the price per Sale Share (the “Offer Price”) and any other terms on
which the A Shareholder offers to acquire the Sale Shares. Once made, an Offer
shall be irrevocable and binding and shall be accepted or rejected by the
B Shareholder in accordance with clause 15.5.3.

 

  15.5.3 Within [ * * * ] Business Days of the date of the Offer (the
“Acceptance Period”), the B Shareholder must inform the A Shareholder in writing
(a “Response Notice”) whether it accepts or rejects the Offer. Failure to
deliver a Response Notice within the Acceptance Period will be deemed a
rejection of the Offer.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-25-



--------------------------------------------------------------------------------

  15.5.4 If the Response Notice constitutes an acceptance of the Offer, it shall
also state the date, place and time on which the sale and purchase of the Sale
Shares shall be completed, which shall not be earlier than [ * * * ] Business
Days after the date of the Response Notice. The sale and purchase of the Sale
Shares shall take place in accordance with clause 17.

 

  15.5.5 If no Offer is made, or a Response Notice is given (or deemed to be
given) which constitutes a rejection of an Offer, the B Shareholder shall not be
entitled to transfer its Shares but shall be entitled:

 

  (a) to serve an IPO Notice under clause 15.6 within [ * * * ] Business Days of
the expiry of the Offer Period (if no Offer is made) or the date on which a
Response Notice of an Offer is given (or deemed to be given) which constitutes a
rejection; or

 

  (b) invoke a further ROFO Process, provided that only one ROFO Notice may be
served per Quarter.

 

  15.5.6 The A Shareholder may, by written notice to the B Shareholder, assign
any rights it has under this clause 15.5 to the Company and in this event the
Company agrees to be bound by the provisions of this clause 15 as if it were the
A Shareholder. For the avoidance of doubt, any acquisition of Shares by the
Company in accordance with this clause 15.5 will not require approval as a
Reserved Matter.

 

15.6 IPO Process

 

  15.6.1 Subject to clause 15.4 and, if applicable, clause 15.6.8(b), the A or B
Shareholder (the “Transferring Shareholder”) may by notice in writing (an “IPO
Notice”) to the other one (the “Other Shareholder”) and the Company call for an
initial public offering of Shares held by it on a securities exchange (an
“IPO”). The IPO Notice shall indicate the number of Shares the Transferring
Shareholder wishes to sell in the IPO subject to the provisions of this clause
15.6. The Board shall determine the applicable exchange taking into account the
recommendations of the Valuer and market liquidity and available capital and
such other factors as the Board deems necessary.

 

  15.6.2

Within [ * * * ] Business Days of receipt of an IPO Notice (or, if clause 15.6.9
applies, the date on which an election is made to continue with an IPO), the
Company shall engage and instruct an independent investment bank with expertise
in initial public offerings mutually selected by the A and B Shareholders that
shall not (unless they agree otherwise) be an underwriter in the competitive
process referred to in clause 15.6.4 (the “Valuer”) to determine and report to
the A and B Shareholders and the Company within [ * * * ] Business Days of its
appointment (the “Report”) on (i) the value of the Company (the “Report Value”);
(ii) an indicative price or price range for the Shares subject to the IPO (the
“IPO Value”); (iii) whether the market conditions, business and other relevant
factors are conducive and favorable for

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-26-



--------------------------------------------------------------------------------

  an IPO; (iv) the most favorable securities exchange for the IPO; (v) the
number of Shares that can be included in the IPO without adversely affecting the
price that can be achieved for the Shares through the IPO and (vi) its
non-binding recommendation as to what the post IPO capital structure should be
and what changes (if any) would need to be made to the rights attaching to the
Shares subject to the IPO and/or the Shares to be retained by the A and B
Shareholders post IPO under this Agreement to make the Shares subject to the IPO
suitable for listing. It is acknowledged that the aim should be for as many
rights to be retained as possible.

 

  15.6.3 The Transferring Shareholder shall have [ * * * ] Business Days from
delivery of the Report to consider the Report (the “Consideration Period”). If
the Transferring Shareholder wishes to pursue an IPO at a value that equals or
exceeds the Report Value or the IPO Value, as the case may be, then it shall
notify the Other Shareholder and the Company in writing of the same within the
Consideration Period, indicating the number of Shares it wishes to sell in the
IPO (if different from the number included in the IPO Notice) (the “IPO
Acceptance Notice”). The Other Shareholder shall respond in writing within [ * *
* ] Business Days of receipt of an IPO Acceptance Notice indicating whether or
not it wishes to sell any of its Shares in the IPO subject to any reduction in
accordance with clause 15.6.5.

 

  15.6.4 If the Transferring Shareholder serves an IPO Acceptance Notice, the
Company shall select mutually acceptable underwriter(s) through a competitive
process and take all necessary actions to implement the IPO as soon as
practicable and in any event within [ * * * ] months of the date of the IPO
Acceptance Notice. The Shareholders shall provide all reasonable assistance in
connection with the IPO, including all reasonable assistance to facilitate any
due diligence process, giving such warranties and lock ups and entering into
such agreements as are common for an IPO of a comparable size and scope,
approving all such matters as may require Shareholder approval and procuring the
approval of all such matters as require Board approval in each case as may be
reasonably required to implement the IPO.

 

  15.6.5 The Transferring Shareholder (and the Other Shareholder if it delivers
a notice under clause 15.6.3) shall be entitled to sell up to such number of the
Shares specified in the IPO Acceptance Notice (and, if applicable, in a notice
delivered under clause 15.6.3) in the Company as the lead underwriter confirms
can be sold without adversely affecting the price that can be achieved for
Shares through the IPO. If any reduction in the number of Shares subject to the
IPO is required, this should be applied:

 

  (a) if the Transferring Shareholder is the A Shareholder, pro rata between the
A Shares and the B Shares; and

 

  (b) if the Transferring Shareholder is the B Shareholder, first against any
Shares proposed to be sold by the A Shareholder, so that the B Shareholder will
sell the maximum number of IPO Shares possible.

 

  15.6.6

All expenses incurred by the Company in connection with an IPO shall be paid by
the Company. The expenses incurred by a Transferring Shareholder in

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-27-



--------------------------------------------------------------------------------

  connection with an IPO shall be for its own account, including the
underwriting commissions payable to underwriters in connection with its sale of
Shares pursuant to the IPO. If the Other Shareholder has delivered a notice
under clause 15.6.3 and is also selling Shares into the IPO, any such expenses
shall be borne by the selling Shareholders pro rata to the number of Shares each
one actually sells in the IPO in accordance with clause 15.6.5.

 

  15.6.7 In the event that the actual price obtainable by the Transferring
Shareholder for the Shares subject to the IPO is less than the Report Value or
the IPO Value, as the case may be, the Transferring Shareholder may (in its sole
discretion) by written notice to the Other Shareholder and the Company (a
“Termination Notice”) elect to terminate the IPO Process, with respect to such
Shares and any Shares of the Other Shareholder if it delivered a notice under
clause 15.6.3, and clause 15.6.8 shall apply.

 

  15.6.8 If no IPO Acceptance Notice is served or a Termination Notice is served
subsequent to an IPO Acceptance Notice or a withdrawal notice is given in
accordance with clause 15.6.9, the Transferring Shareholder shall not be
entitled to transfer its Shares but shall be entitled:

 

  (a) if the Transferring Shareholder is the A Shareholder, to serve another IPO
Notice in accordance with clause 15.6, provided that only one IPO Notice may be
served per Quarter; and

 

  (b) if the Transferring Shareholder is the B Shareholder, to invoke a further
ROFO Process in accordance with clause 15.5 provided that only one IPO Notice
may be served per Quarter.

 

  15.6.9 The Shareholders acknowledge and agree that, as at the date of this
Agreement, the expectation is that any initial public offering will be with
respect to the combined businesses of the Company and JDE (or “Combined IPO”).
If, at the time an IPO Notice is given, an initial public offering of JDE has
not taken place, the A Shareholder and B Shareholder shall in conjunction with
the Board, the A shareholder and B shareholder of JDE and the JDE Board,
consider in good faith whether a Combined IPO would be preferable at such time
and, if so, the process to achieve that. For the avoidance of doubt, while the
parties may have regard to the provisions of clause 15.6 of this Agreement and
the JDE Shareholders Agreement in determining process, the process for achieving
a Combined IPO as well as the terms and conditions on which any Shareholder may
be prepared to agree to, and participate in, any Combined IPO, shall be a
Reserved Matter. If no agreement to pursue a Combined IPO is reached within [ *
* * ] days of the date of the IPO Notice (the “Combined IPO Consideration
Period”), the Transferring Shareholder may elect in writing within [ * * * ]
Business Days of the expiry of the Combined IPO Consideration Period to
(a) continue with the IPO following the process provided for in clauses 15.6
(and the time period in clause 15.6.2 shall run from the date of that election)
or (b) withdraw the IPO Notice.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-28-



--------------------------------------------------------------------------------

15.7 Transfers after an Initial IPO

Following an Initial IPO, the provisions of clauses 15.1, 15.2 and 15.4 to 15.6
(inclusive) shall not apply and a Shareholder may sell Shares:

 

  15.7.1 to a Shareholder Group Entity in accordance with clause 15.3;

 

  15.7.2 in the market through facilities on which the relevant Shares are
listed (and the Company shall, upon request by such Shareholder and at the
Company’s cost, take all corporate actions required by applicable Laws,
including the exchange on which the Shares are listed, to facilitate such sale);

 

  15.7.3 in accordance with clause 15.8 or 15.9 (if applicable) relating to off
market sales;

 

  15.7.4 in the case of the A Shareholder, to any shareholder of its ultimate
parent entity in order to facilitate a sale by such person in accordance with
clause 15.7.2; and

 

  15.7.5 in accordance with clause 16 (if applicable) following the occurrence
of an Exit Event.

 

15.8 Off market sales by the A Shareholder

 

  15.8.1 If the A Shareholder proposes to sell Shares representing [ * * * ] or
more of the outstanding issued share capital of the Company to a Third Party
purchaser (which shall include for these proposes a consortium of multiple
parties) (a “Single Purchaser”) in one or a series of privately negotiated
transactions (or in a private or public placement if the A Shareholder is aware
that a material portion of the Shares to be sold through such transaction will
be, or is reasonably likely to be, resold to a Single Purchaser) (a “Single
Purchaser Sale”), the A Shareholder shall serve a written notice on the B
Shareholder including the identity of the potential Single Purchaser, the number
of Shares it proposes to sell, the proposed purchase price for such Shares and
such other information reasonably required to enable the B Shareholder to make
an informed assessment of whether to participate in the Single Purchaser Sale (a
“Tag Along Notice”).

 

  15.8.2 Within [ * * * ] Business Days of the date of the Tag Along Notice, the
B Shareholder must inform the A Shareholder in writing (a “Tag Along Response
Notice”) whether it intends to participate in the Single Purchaser Sale on the
terms set out in the Tag Along Notice. If the B Shareholder does not deliver a
Tag Along Response Notice within such period, it shall be deemed to have
irrevocably declined to participate in the Single Purchaser Sale.

 

  15.8.3

The B Shareholder shall be entitled to sell in the Single Purchaser Sale the
same proportion of its Shares as the proportion of the Shares proposed to be
sold by the A Shareholder in the Single Purchaser Sale bears to the total number
of Shares held by the A Shareholder immediately prior to delivery of the Tag
Along Notice. If the Single Purchaser is unwilling to purchase all the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-29-



--------------------------------------------------------------------------------

  Shares proposed to be sold following delivery of a Tag Along Response Notice,
the number of Shares to be sold in the Single Purchaser Sale shall be reduced
pro rata between the Shares to be sold to the Single Purchaser by the A
Shareholder and the Shares to be sold by the B Shareholder.

 

  15.8.4 If a proposed Single Purchaser Sale has not been completed within [ * *
* ] Business Days of receipt of a Tag Along Notice, the A Shareholder shall
procure termination of the Single Purchaser Sale.

 

  15.8.5 This clause 15.8 will cease to apply once the A Shareholder holds less
than [ * * * ] of the Shares.

 

15.9 Off market sales by the B Shareholder

 

  15.9.1 If the B Shareholder proposes to enter into a Single Purchaser Sale
with respect to Shares representing [ * * * ] or more of the outstanding issued
share capital of the Company, it shall serve written notice on the A Shareholder
including the identity of the Single Purchaser and the number of Shares it
proposes to sell (a “Transfer Notice”).

 

  15.9.2 A Single Purchaser Sale shall not be entered into or completed without
the consent of the A Shareholder which must not be unreasonably withheld, taking
into account the number of, and rights attaching to, the Shares proposed to be
transferred. Consent shall be deemed to have been given unless, within [ * * * ]
Business Days of the date of the Transfer Notice, the A Shareholder serves a
written notice of objection on the B Shareholder specifying in reasonable detail
the reasons why it does not consent to the Single Purchase Sale.

 

  15.9.3 If a proposed Single Purchaser Sale which has received consent (or is
deemed to have been consented to) in accordance with clause 15.9.2 has not been
completed within 20 Business Days of receipt of a Transfer Notice, the B
Shareholder shall procure termination of the Single Purchaser Sale.

 

  15.9.4 This clause 15.9 shall cease to apply once the A Shareholder holds less
than [ * * * ] of the Shares or B Shareholder holds less than [ * * * ] of the
Shares.

 

15.10 Circumvention of restrictions

Each Shareholder shall not, and shall procure that its Affiliates shall not,
except as otherwise permitted under this Agreement, employ or be entitled to
employ any device or technique or participate in any transaction or arrangements
with any person designed to circumvent or avoid the provisions and restrictions
set out in this clause 15 or clause 16.

 

16. EXIT EVENTS

 

16.1 Each party shall promptly inform the Board and the Shareholders as soon as
it becomes aware that an Exit Event has occurred.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-30-



--------------------------------------------------------------------------------

16.2 Defaulting Shareholder is the B Shareholder

 

  16.2.1 Except as provided in clause 16.2.2, if the Defaulting Shareholder is
the B Shareholder and the Exit Event is not an Insolvency Event, the
Non-defaulting Shareholder shall be entitled to serve written notice on the
Defaulting Shareholder no later than [ * * * ] Business Days after the later of
(i) the date on which it becomes aware of the occurrence of an Exit Event and
(ii) the relevant date in clause 15.4.3 (if applicable) requiring it to sell all
(but not only some) of the Shares held by the Defaulting Shareholder (the “Call
Shares”) to the Non-defaulting Shareholder in cash at the Transfer Value (such
notice, a “Call Notice”).

 

  16.2.2 If the Exit Event is a [ * * * ].

 

16.3 Defaulting Shareholder is the A Shareholder

If the Defaulting Shareholder is the A Shareholder and the Exit Event is not an
Insolvency Event, the Non-defaulting Shareholder shall be entitled to serve
written notice on the Defaulting Shareholder no later than [ * * * ] Business
Days after the later of (i) the date on which it becomes aware of the occurrence
of an Exit Event and (ii) the relevant date in clause 15.4.3 (if applicable)
requiring it to buy all (but not only some) of the Shares held by the
Non-defaulting Shareholder (the “Put Shares”) in cash at the Transfer Value
(such notice, a “Put Notice” and, together with a Call Notice, a “Default
Notice”).

 

16.4 Exit Event is an Insolvency Event

If the Exit Event is an Insolvency Event, the Non-defaulting Shareholder shall
be entitled to serve a Call Notice on the Defaulting Shareholder no later than [
* * * ] Business Days after becoming aware of the occurrence of such Insolvency
Event.

 

16.5 Terms of Default Notice

 

  16.5.1 A transfer of Shares pursuant to a Default Notice shall be subject to
the following terms:

 

  (a) the Default Notice shall be irrevocable and unconditional; and

 

  (b) unless clause 16.6 applies, completion of the sale and purchase of the
Call Shares or Put Shares (as the case may be) shall take place on the later of:

 

  (i) the [ * * * ] Business Day following the expiry of a period of [ * * * ]
Business Days from the date of the Default Notice if the relevant Exit Event is
a Terminating Breach which is capable of remedy but has not been remedied in
full (at the Defaulting Shareholder’s cost) to the satisfaction of the
Non-defaulting Shareholder;

 

  (ii) the [ * * * ] Business Day following the date of the Default Notice with
respect to any other Exit Event; and

 

  (iii) the [ * * * ] Business Day following the date on which the Transfer
Value is agreed or determined,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-31-



--------------------------------------------------------------------------------

(the “Transfer Date”) and otherwise in accordance with clause 17.

 

  16.5.2 For the avoidance of doubt:

 

  (a) only the B Shareholder is entitled to serve a Default Notice following a
Acorn/JAB Change of Control Event, a Competitor Event, an Insolvency Event
relating to the A Shareholder or an event described in paragraphs (b) and (c) of
the definition of Terminating Breach or paragraph (a) to the extent of a breach
by the A Shareholder; and

 

  (b) only the A Shareholder is entitled to serve a Default Notice following a
MDLZ Change of Control Event, an Insolvency Event relating to the B Shareholder
or paragraph (a) of the definition of Terminating Breach to the extent of a
breach by the B Shareholder.

 

16.6 Completion of transfers

 

  16.6.1 The purchasing Shareholder will use its best endeavours to secure
financing on commercially reasonable terms and conditions to enable completion
of the sale and purchase of the Call Shares or Put Shares (as the case may be)
by the Transfer Date.

 

  16.6.2 If, notwithstanding its best endeavours, the purchasing Shareholder is
not able to fund the Transfer Value by the Transfer Date, it shall be entitled
to serve a notice (a “Deferral Notice”) on the selling Shareholder deferring
completion of the sale and purchase of the Call Shares or Put Shares (as the
case may be) to a date which is as soon as possible after the Transfer Date but
in any event not later than [ * * * ] months after the date of the Default
Notice (the “Longstop Date”).

 

  16.6.3 The A Shareholder may, by written notice to the B Shareholder, assign
any rights it has under clauses 16.2 and 16.4 to the Company and in this event
the Company agrees to be bound by the provisions of this clause 16 as if it were
the A Shareholder. For the avoidance of doubt, any acquisition of Shares by the
Company in accordance with this clause 16 will not require approval as a
Reserved Matter.

 

16.7 Exit Events

For the purposes of this clause 16 an “Exit Event” shall be deemed to have
occurred when:

 

  16.7.1 a Terminating Breach has occurred which, if capable of remedy, has not
been remedied within [ * * * ] Business Days of the Defaulting Shareholder being
served with written notice identifying the breach and requiring it to be
remedied;

 

  16.7.2

at any time prior to an Initial IPO, Maple Holdings ceases to be Controlled by
Acorn Holdings B.V. and/or Acorn Holdings B.V. ceases to be Controlled by

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-32-



--------------------------------------------------------------------------------

  JAB Holdings B.V. other than as the result of a bona fide reorganisation of
its business/a merger into any successor entity as part of a merger transaction
or equivalent pursuant to which all or substantially all of the persons who are
beneficial owners of the outstanding securities immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities of the entity resulting from such transaction in
substantially the same proportions (a “Acorn/JAB Change of Control”);

 

  16.7.3 at any time prior to an Initial IPO, a [ * * * ];

 

  16.7.4 at any time prior to an Initial IPO (i) a Restricted Person described
in paragraph (b) of the definition acquires any shares in Acorn Holdings B.V.
except to the extent of shares acquired by investors in a shareholder of Acorn
Holdings B.V. which is a limited partnership on a distribution of shares in
Acorn Holdings B.V. in accordance with terms of such partnership’s governing
documents or (ii) a Restricted Person described in paragraphs (a) or (b) of the
definition acquires any shares from Acorn Holdings B.V. or JAB Holdings B.V. or
any of its Affiliates (a “Competitor Event”);

 

  16.7.5 the A Shareholder or B Shareholder is subject to an Insolvency Event;

 

  16.7.6 after the third anniversary of Closing, the B Shareholder withholds its
approval to the Reserved Matter set out in paragraph 19 of schedule 1 for two
consecutive Financial Years and the Escalation Representatives fail to resolve
the issue as a Deadlock Matter within the Deadlock Resolution Period,

 

  16.7.7 a JDE Exit Event has occurred in respect of an Affiliate of the A or B
Shareholder,

the A or B Shareholder in respect of which an Exit Event has occurred shall be a
“Defaulting Shareholder” and the other one shall be the “Non-defaulting
Shareholder”.

 

17. COMPLETION OF SHARE TRANSFERS

 

17.1 Transfer terms

 

  17.1.1 Shares shall be transferred free of all Encumbrances and together with
all rights attaching thereto as at the date of the relevant transfer.

 

  17.1.2 Prior to an Initial IPO, a Shareholder must transfer all (but not only
some) of its Shares (unless clause 15.6 applies) and must transfer both the
legal and beneficial ownership of the relevant Shares.

 

  17.1.3 All Shareholder Instruments held by such Shareholder must be
transferred at the same time and to the same transferee as the Shares.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-33-



--------------------------------------------------------------------------------

17.2 Completion of transfer

Except in connection with or following an Initial IPO, the completion of any
transfer of Shares under this Agreement shall be made in accordance with the
following terms:

 

  17.2.1 the purchaser shall not be a Restricted Person;

 

  17.2.2 the seller shall deliver to the purchaser a duly executed stock power
in favour of the purchaser and a certified copy of any authority under which
such transfer will be executed;

 

  17.2.3 the purchaser shall cooperate with respect to such stock power;

 

  17.2.4 the purchaser shall pay the aggregate transfer price in respect of the
relevant Shares to the seller by banker’s draft for value on the date of
completion or in such other manner as the purchaser and the seller may agree
prior to completion;

 

  17.2.5 the purchaser shall (if it is not already a party to this Agreement)
enter into a Deed of Adherence substantially in the form set out in schedule 8;
and

 

  17.2.6 the seller shall do all such other acts and execute all such other
documents in a form satisfactory to the purchaser as the purchaser may
reasonably require to give effect to the transfer of Shares to it.

 

17.3 Failure to transfer

 

  17.3.1 If clause 16.2 or clause 16.4 applies and the Defaulting Shareholder
fails to comply with its obligations to transfer Call Shares in accordance with
clause 16.5.1(b), the Company shall authorise a person to execute and deliver
the necessary transfer on its behalf. The Company shall receive the purchase
money in respect of such transfer in trust for that Shareholder (and the Company
shall not be required to account to such Shareholder for any interest accrued on
such amount) and the receipt of the Company for the purchase money shall be a
good discharge for the purchaser, who shall not be bound to see the application
of the purchase money. The Company shall, subject to the instrument of transfer
being duly executed, cause the purchaser to be registered as holder of the
relevant Shares. Once registration has taken place in purported exercise of the
power contained in this clause 17.3 the validity of the proceedings shall not be
questioned by any person.

 

  17.3.2 If clause 15.5.4 or clause 16.5.1(b) (in so far as it relates to a sale
and purchase of Put Shares) applies and a Shareholder fails to comply with its
obligations to transfer Shares in accordance with those clauses:

 

  (a) the Defaulting Shareholder shall be deemed to have waived its right to
exercise any of its powers or rights in relation to the management of, and
participation in the profits of, the Company under this Agreement, the Articles
or otherwise; and

 

  (b) the provisions of clauses 15, 17.1 and 17.2.1 shall cease to apply to the
non-defaulting Shareholder with respect to the Shares held by it and the
non-defaulting Shareholder shall be free to transfer its Shares to a Third Party
without restriction.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-34-



--------------------------------------------------------------------------------

17.4 Validity of Share transfers

A transfer of a Share to any person shall only be valid if the transfer has been
carried out in accordance with this Agreement and the Articles and in no other
circumstances. Any purported transfer of Shares made other than as provided for
in this Agreement shall be void. Unless the Shareholders determine otherwise
prior to an IPO, Shares can only be held by persons that have become a party to
this Agreement by executing a Deed of Adherence in accordance with clause
17.2.5. The Shareholders undertake that they shall consent to the execution of
Deed of Adherence by any proposed transferee of Shares to whom the transfer of
such Shares is allowed in accordance with the terms of this Agreement.

 

17.5 Step down of rights following B Shareholder transfer

With effect from the date on which, solely as a result of transfer(s) by the B
Shareholder, the B Shareholder holds less than [ * * * ] of the Shares, this
Agreement shall be amended as set out in schedule 13 (the “Step Down”). Save as
amended by schedule 13, this Agreement shall remain in full force and effect
unless and until terminated in accordance with clause 20.

 

18. REGULATORY CONSENTS FOR TRANSFERS

 

18.1 If a transfer of Shares is permitted by, or required to be effected under,
this Agreement but requires or is likely to require a Regulatory Consent, the
Shareholders and the Company:

 

  18.1.1 agree that the completion of such transfer shall be conditional upon
such Regulatory Consent being obtained;

 

  18.1.2 agree that any procedure or time period to be followed under this
Agreement to effect the transfer shall, subject to clause 18.2, be extended
until such time as the relevant Regulatory Consent has been obtained;

 

  18.1.3 shall at the purchaser’s cost use reasonable endeavours to assist the
purchaser in obtaining such Regulatory Consent including, but not limited to:

 

  (a) providing and/or procuring that the Company and each relevant Group
Company provide all information necessary and reasonably within their control
which the purchaser may reasonably request, to enable the purchaser to determine
which Regulatory Consents are required in connection with the transfer or the
issue; and

 

  (b) ensuring that all such information necessary and reasonably within their
control which the purchaser may reasonably request for making (or responding to
any requests for further information following) any notification, submission,
communication or filing in connection with the seeking of the Regulatory Consent
is available to the person required to obtain the Regulatory Consent or who is
dealing with the notification, submission, communication or filing, and is
accurately and promptly provided upon request,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-35-



--------------------------------------------------------------------------------

provided that any commercially sensitive information may be provided on a
counsel to counsel basis or directly to the relevant authority.

 

18.2 If any Regulatory Consent has not been obtained within [ * * * ] months of
the application being made (the “Regulatory Longstop Date”), the relevant
purchaser shall not be entitled to acquire the Shares unless, immediately before
the expiry of the [ * * * ] month period, Regulatory Consent has not been
obtained but is still in process, in which case the Regulatory Longstop Date
shall be deemed to be extended until the earlier of (i) the date on which
Regulatory Consent is obtained or (ii) the date on which Regulatory Consent
becomes incapable of being obtained, provided that the process continues to be
diligently pursued.

 

19. NEW ISSUES OF SHARES

 

19.1 In the event that the Company proposes to issue further Shares (“New
Shares”) after having obtained the necessary consent in accordance with clause
6, the Company shall not allot the New Shares other than in accordance with this
clause 19, provided that the provisions of the clause 19.3 shall not apply
(i) to the issue of Management Equity or (ii) the issue of New Shares in
connection with any mergers or acquisitions or joint venture transactions in
each case save where, following the issue of such New Shares, the B
Shareholder’s aggregate holding of Shares would be reduced to below [ * * * ] of
the Shares, in which case the provisions of clause 19.3 shall apply to that
Shareholder.

 

19.2 The Company shall not issue any further B Shares except to the B
Shareholder.

 

19.3 The Company shall issue a notice to the Shareholders confirming its
intention to issue New Shares and shall make an offer to each Shareholder to
allot to it a proportion of the New Shares as nearly as practicable equal to the
proportion in nominal value of the Shares held by it as at close of business on
the date before such offers (“Relevant Proportion”). Shareholders may take up
all or part or none of the New Shares offered to them.

 

19.4 The notice shall specify;

 

  19.4.1 the proposed allotee(s) of the New Shares and confirmation that such
allotees are not Restricted Person(s);

 

  19.4.2 the class of Shares proposed to be issued and details of the rights to
be attached to such New Shares;

 

  19.4.3 the number of New Shares to which the relevant Shareholder is entitled
to subscribe;

 

  19.4.4 the price per New Share; and

 

  19.4.5 the time (being not less than [ * * * ] Business Days from the date of
the notice) within which, if the offer is not accepted by the relevant
Shareholder irrevocably and in writing to the Company, it shall be deemed to be
declined.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-36-



--------------------------------------------------------------------------------

19.5 The Company shall not allot any of the New Shares to any person until the
expiration of the time period specified in the notice given under clause 19.4.5.

 

19.6 If New Shares are issued in conjunction with other Shareholder Instruments
the Board may make it a condition of the offer that each Shareholder subscribes
for his Relevant Proportion of such Shareholder Instruments.

 

19.7 No New Shares shall be allotted to any person who is not a Shareholder
unless and until such person has become a party to this Agreement by executing
and delivering to the Company and the Shareholders a Deed of Adherence
substantially in the form of schedule 8.

 

20. DURATION AND TERMINATION

 

20.1 Duration and termination

 

  20.1.1 Subject to clause 20.2, this Agreement shall continue in full force and
effect without limit in time until the earlier of:

 

  (a) the date on which each Shareholder agrees in writing to terminate it;

 

  (b) the date on which all of the Shares are owned by one party to the
Agreement;

 

  (c) the date on which the Company is wound up.

 

  20.1.2 Upon a Shareholder ceasing to hold any Shares in compliance with this
Agreement and the Articles, it shall cease to be a party to this Agreement and
clause 20.2 shall apply.

 

20.2 Effect of termination and survival

Except as agreed otherwise by the Shareholders, the occurrence of any of the
events specified in clause 20.1 shall not:

 

  20.2.1 relieve any Shareholder from any liability or obligation in respect of
any matters, undertakings or conditions which have not been observed or
performed by such Shareholder prior to the occurrence of such event; and

 

  20.2.2 affect the Surviving Provisions, which shall continue to remain in full
force and effect and, unless a Surviving Provision provides otherwise, shall
continue to apply for a period of three years after the occurrence of such
event; or

 

  20.2.3 affect a Shareholder’s accrued rights and obligations prior to the
occurrence of such event.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-37-



--------------------------------------------------------------------------------

21. WARRANTIES

 

21.1 Each Shareholder warrants to the other that as at the date of this
Agreement:

 

  21.1.1 it is a limited liability company, duly incorporated under the laws of
its jurisdiction of incorporation, and has been in continuous existence since
incorporation;

 

  21.1.2 it has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights, and perform its
obligations, under this Agreement and each Transaction Document to which it is a
party; and

 

  21.1.3 its obligations under this Agreement and each Transaction Document to
which it is a party are, or when the relevant document is executed will be,
enforceable in accordance with its terms.

 

22. CONFIDENTIALITY

 

22.1 Confidential Information

“Confidential Information” means all information of any nature and in any form,
including, in writing or orally or in a visual or electronic form or in a
magnetic or digital form relating directly or indirectly to:

 

  22.1.1 the provisions of this Agreement, the Exchange Agreement, the Loan or
any transactions contemplated herein or therein;

 

  22.1.2 discussions and negotiations in respect of this Agreement, the Exchange
Agreement and the Loan;

 

  22.1.3 any Group Company or the business or assets of any Group Company; and

 

  22.1.4 any Shareholder or any of its Affiliates or its or their respective
business or assets.

Confidential Information excludes:

 

  22.1.5 any information that at the date of disclosure by or on behalf of a
party is publicly known or at any time after that date becomes publicly known
through no fault of the party to whom such information was disclosed;

 

  22.1.6 any information that was properly and lawfully in the receiving party’s
possession prior to the time that it was disclosed to it by another party.

 

22.2 Use of Confidential Information

Subject to clause 22.3, each party shall:

 

  22.2.1 save in the case of a Group Company in relation to the information
described in clause 22.1.3, treat and keep all Confidential Information as
confidential and shall not, without the prior written consent of the other
parties, directly or indirectly disclose such Confidential Information to any
person; and

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-38-



--------------------------------------------------------------------------------

  22.2.2 in the case of a Shareholder, only use the Confidential Information for
the purpose of managing, monitoring or evaluating its participation in the
Company or for the purpose of a member of the Group.

 

22.3 Permitted disclosure of Confidential Information

 

  22.3.1 The restrictions in clause 22.2 shall not apply to the disclosure of
Confidential Information:

 

  (a) with the prior written consent of the other parties;

 

  (b) by a Shareholder to any Director appointed by it or to any of its
Shareholder Group Entities, or to any of its or their respective directors,
officers or employees whose duties include the management, monitoring or
evaluation of such Shareholder’s participation in the Company and the Group and
who, in the reasonable opinion of that Shareholder, need to know such
information in order to discharge such duties;

 

  (c) as a result of the authority conferred on Directors by clause 4.9.3;

 

  (d) by a Shareholder to its Representatives;

 

  (e) to the extent required by law or regulation (subject to clause 23.2 save,
in the case of MDLZ, with respect to the information described in part B of
schedule 6);

 

  (f) to bona fide potential purchasers of interests in the Company or to their
professional advisers or finance providers provided that such persons need to
know the information for the purposes of considering, evaluating, advising on or
furthering the potential purchase and provided that the disclosure is limited to
information regarding the terms of this Agreement and the Articles and the
business and assets of the Group;

 

  (g) to a party’s finance providers or rating agencies for bona fide purposes.

 

  22.3.2 A party shall ensure that each person to whom Confidential Information
is disclosed by it in accordance with this clause 22.3 complies with all the
provisions of this Agreement as if it were a party to this Agreement, and such
party shall be responsible for any breach of the provisions of this Agreement by
any such person.

 

23. ANNOUNCEMENTS

 

23.1 No announcement, communication or circular in connection with the existence
or the subject matter of this Agreement shall be made or issued by or on behalf
of any Shareholder or any of its Affiliates without the prior written approval
of the A and B Shareholders or the A or B Shareholder if the Shareholder making
the announcement is an A or B Shareholder (such approval not to be unreasonably
withheld or delayed).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-39-



--------------------------------------------------------------------------------

23.2 If a Shareholder is required by Law to make an announcement, communication
or circular in connection with the existence or the subject matter of this
Agreement, such Shareholder shall, where and to the extent not prohibited by
such Law, only make such announcement or disclosure after consultation with the
other Shareholder and after taking into account the other Shareholder’s
reasonable requirements as to its timing, content and manner of making. If a
Shareholder is unable to consult with the other Shareholder before the
announcement, communication or circular or disclosure is made, it shall to the
extent not prohibited by such law or regulation inform the other Shareholder of
the circumstances, timing, content and manner of making of the announcement or
disclosure immediately after such announcement or disclosure is made.

 

24. FURTHER ASSURANCES AND UNDERTAKINGS

 

24.1 Each Shareholder agrees to comply with all of its obligations under this
Agreement and the Articles.

 

24.2 Each Shareholder shall procure (so far as it is able) that each Group
Company acts in a manner consistent with this Agreement, including for the
avoidance of doubt the Governance Policies, and complies with all of its
obligations under this Agreement, the Governance Policies, the Articles and the
Loan and gives full effect to the terms of this Agreement, the Governance
Policies, the Articles and the rights and obligations of the parties as set out
in this Agreement, the Governance Policies, the Articles and the Loan.

 

24.3 Each Shareholder shall procure (so far as it is able) that its Affiliates
comply with all applicable provisions of this Agreement and the Articles, and
shall be liable for any breach of such provisions by any such Affiliate.

 

24.4 Each Shareholder shall procure that any Director appointed by it from time
to time acts in a manner consistent with this Agreement and exercises his voting
rights and other powers and authorities in order to procure (so far as he is
able) that the Company complies with all of its obligations under this
Agreement, the Articles and the Loan and gives full effect to the terms of this
Agreement and the Articles and the rights and obligations of the parties as set
out in this Agreement and the Articles.

 

24.5 The Company agrees to comply with all of its obligations under this
Agreement, the Articles and the Loan and shall procure (so far as it is able)
that the other Group Companies do the same.

 

25. SUPREMACY OF THIS AGREEMENT

If there is any conflict or inconsistency between the provisions of this
Agreement and the Articles or the articles of any other Group Company, this
Agreement shall prevail. Each Shareholder shall exercise all voting and other
rights and powers available to it so as to give effect to the provisions of this
Agreement and, if necessary, to procure (so far as it is able) any required
amendment to the Articles and each Shareholder and the Company shall procure any
required amendment to the articles of association of any other Group Company.
Nothing in this Agreement shall be deemed to constitute an amendment of the
Articles or any previous articles of association of the Company.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-40-



--------------------------------------------------------------------------------

26. ENTIRE AGREEMENT AND NON-RELIANCE

 

26.1 This Agreement constitutes the entire agreement between the parties
relating to the subject matter of this Agreement to the exclusion of any terms
implied by Law to the extent that they may be excluded by contract and
supersedes any previous agreements between the parties in relation to the matter
dealt with in this Agreement. In this clause 26, “this Agreement” shall include
the Loan and all other documents entered into pursuant to this Agreement.

 

26.2 Each Shareholder acknowledges and agrees that it has not relied on or been
induced to enter into this Agreement by a representation, warranty or
undertaking (whether contractual or otherwise) that is not expressly set out in
this Agreement.

 

26.3 Each party acknowledges and agrees that its only right and remedy in
relation to any representation, warranty or undertaking made or given in
connection with this Agreement shall be for breach of the terms of this
Agreement (whether by way of damages, injunction or specific performance or
otherwise) to the exclusion of all other rights and remedies (including those in
tort or arising under statute).

 

26.4 Nothing in this clause 26 shall have the effect of restricting or limiting
any liability arising as a result of any fraud, wilful misrepresentation or
wilful concealment.

 

27. COSTS

Except where this Agreement or relevant document provides otherwise, each party
shall pay its own costs relating to the negotiation, preparation, execution and
performance by it of this Agreement and of each document referred to in it.

 

28. GENERAL

 

28.1 Effectiveness

This Agreement takes effect on Closing.

 

28.2 Variation

 

  28.2.1 Subject to clause 28.2.2, a variation of this Agreement is valid only
if it is in writing and signed by or on behalf of each party other than by or on
behalf of a Shareholder holding only Management Equity.

 

  28.2.2 Clause 28.2.1 shall not apply to the extent that approval of a Reserved
Matter in accordance with this Agreement would also constitute a variation of
this Agreement.

 

28.3 Waiver

The failure to exercise or delay in exercising a right or remedy provided by
this Agreement or by law does not impair or constitute a waiver of the right or
remedy or an impairment of or a waiver of any other rights or remedies. No
single or partial exercise of any right or remedy provided by this Agreement or
by law prevents further exercise of the right or remedy or the exercise of
another right or remedy.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-41-



--------------------------------------------------------------------------------

28.4 Cumulative rights

The rights and remedies contained in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

 

28.5 No Partnership

Nothing in this Agreement and no action taken by a party under this Agreement
shall be deemed to constitute a partnership between or involving any of the
parties or constitute any party the agent of any other party for any purpose.

 

28.6 Severance

 

  28.6.1 If any provision in this Agreement shall be held to be illegal, invalid
or unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the Shareholders.

 

  28.6.2 To the extent it is not possible to delete or modify the provision, in
whole or in part, under clause 28.6.1, then such provision or part of it shall,
to the extent that it is illegal, invalid or unenforceable, be deemed not to
form part of this Agreement and the legality, validity and enforceability of the
remainder of this Agreement shall, subject to any deletion or modification made
under clause 28.6.1, not be affected.

 

28.7 Damages not an adequate remedy

Each party acknowledges and agrees that damages alone would not be an adequate
remedy for a breach of this Agreement and that each party shall be entitled to
seek the remedies of injunction, specific performance and other relief for any
threatened or actual breach of this Agreement under applicable Law.

 

28.8 Further assurance

Each party agrees to take all such action or procure that all such action is
taken as is reasonable in order to implement the terms of this Agreement or any
transaction, matter or thing contemplated by this Agreement.

 

29. ASSIGNMENT

 

29.1 This Agreement shall be binding on and enure for the benefit of each
party’s successors in title. Save in connection with a transfer made to a
Shareholder Group Entity in accordance with clause 15.3 no party shall, without
the prior written consent of the other parties, assign, transfer, grant any
security interest over or create any trust in respect of, or purport to assign,
transfer, grant any security interest over or create any trust in respect of,
any of its rights or obligations under this Agreement.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-42-



--------------------------------------------------------------------------------

30. NOTICES

 

30.1 A notice or other communication under or in connection with this Agreement
(a “Notice”) shall be:

 

  30.1.1 in writing;

 

  30.1.2 in the English language; and

 

  30.1.3 delivered personally or sent by pre-paid recorded delivery, fax, email
or courier using an internationally recognised courier company to the party due
to receive the Notice to the address set out in clause 30.3.

A party may change its notice details by giving not less than five Business Days
written notice of the change to the other parties.

 

30.2 Deemed delivery

Unless there is evidence that it was received earlier, a Notice is deemed given
if:

 

  30.2.1 delivered personally or sent by courier, when left at the address
referred to in clause 30.3;

 

  30.2.2 sent by pre-paid recorded delivery, at 9.30 a.m. on the second Business
Day after posting it;

 

  30.2.3 sent by fax, when confirmation of its transmission has been recorded by
the sender’s fax machine; and

 

  30.2.4 sent by email, when the email is sent, provided that no notification is
received of non delivery and a copy of the Notice is sent by another method
referred to in this clause 30.2 within one Business Day of sending the email.

Any Notice given outside Working Hours in the place to which it is addressed
shall be deemed not to have been given until the start of the next period of
Working Hours in such place.

 

30.3 Addresses for notices

The addresses referred to in clause 30.1.3 are:

 

Name of party    Address    Fax No.    Email    Marked for the
attention of MDLZ    Three Parkway North, Deerfield, IL 60015, United States of
America    -    [ * * * ]    [ * * * ] Maple Holdings    c/o Joh. A. Benckiser
s.à.r.l.5 rue GoetheL-1637 Luxembourg    N/A    [ * * * ]    [ * * * ]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-43-



--------------------------------------------------------------------------------

Name of party    Address    Fax No.    Email    Marked for the
attention of The Company    33 Coffee Lane, Waterbury, Vermont 05676    N/A   
CEO    CEO with a copy to:             Maple Holdings and MDLZ            

 

31. GOVERNING LAW

This Agreement and any non-contractual or other obligations arising out of or in
connection with it are governed by Delaware law.

 

32. ARBITRATION

 

32.1 Any dispute, controversy or claim arising from or connected with this
Agreement, including one regarding the existence, validity or termination of
this Agreement or the consequences of its nullity or relating to any
non-contractual or other dispute arising from or connected with this Agreement
shall be referred to and finally resolved by arbitration administered by The
London Court of International Arbitration (“LCIA”) in accordance with the LCIA
Arbitration Rules then in effect (the “LCIA Rules”), except as modified herein.

 

32.2 The arbitral tribunal shall consist of three arbitrators. The claimant(s)
shall nominate one arbitrator and the respondent(s) shall nominate one
arbitrator, and the two arbitrators thus nominated, once appointed by the London
Court of International Arbitration (the “LCIA Court”), shall nominate a third
arbitrator as chairman of the arbitral tribunal within fifteen days of the last
of their appointments. In the event that the claimant(s) or the respondent(s)
fail(s) to nominate an arbitrator within the time limits specified by the LCIA
Rules, or the party nominated arbitrators fail to agree the chairman of the
arbitral tribunal within the time limits specified in the preceding sentence,
such arbitrator shall be appointed promptly by the LCIA Court.

 

32.3 The seat of the arbitration shall be New York, New York, all hearings shall
(unless otherwise agreed in writing by the parties or determined by the
tribunal) take place in New York, New York, and the language of the arbitration
shall be English.

 

32.4

By agreeing to arbitration, the parties do not intend to deprive any court of
its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment, or
other preliminary relief in aid of arbitration. In any such action, each of the
parties irrevocably and unconditionally (i) consents and submits to the
jurisdiction and venue of the Courts of the State of New York and the Federal
Courts of the United States of America located within the Borough of Manhattan,
New York City, New York (the “New York Courts”); (ii) waives, to the fullest
extent it may effectively do so, any objection, including any objection to the
laying of venue or based on the grounds of

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-44-



--------------------------------------------------------------------------------

  forum non conveniens or any right of objection to jurisdiction on account of
its place of incorporation or domicile, which it may now or hereafter have to
the bringing of any such action or proceeding in any New York Court; and
(iii) consents to service of process in the manner provided for Notices in
clause 30 herein, or in any other manner permitted by applicable Law. Without
prejudice to such provisional remedies as may be available under the
jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies and to direct the parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any party to respect the arbitral tribunal’s
orders to that effect.

 

32.5 The award of the tribunal shall be final and binding upon the parties
thereto, and judgment upon the award may be entered or enforced in any court of
competent jurisdiction.

 

33. JURISDICTION

Each of the parties irrevocably submits to the non-exclusive jurisdiction of the
New York Courts to support and assist the arbitration process under clause 32,
including if necessary the grant of interlocutory relief pending the outcome of
that process.

 

34. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original and all of which together evidence the
same agreement. This Agreement shall not come into effect until each party has
executed at least one counterpart.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-45-



--------------------------------------------------------------------------------

SCHEDULE 1

RESERVED MATTERS

General Corporate

 

1. Amending:

 

1.1 the memorandum of association or the articles of association of the Company
or the rights attaching to the shares in the capital of the Company, other than
to the extent required in connection with matters specifically approved or
permitted under this schedule 1; and

 

1.2 in any material respect, the memorandum of association or the articles of
association of any other Group Company or the rights attaching to the shares in
the capital of any other Group Company other than to the extent required in
connection with matters specifically approved or permitted under this schedule
1.

 

2. Passing any resolution to wind-up any Group Company or filing any petition
for the winding-up of any Group Company or entering into or proposing any
arrangement or composition with the creditors of any Group Company.

 

3. Applying for an administration order or appointing a receiver or
administrator in respect of any Group Company.

 

4. Applying for the admission to listing or trading on any stock exchange or
market of any shares in the capital of any Group Company or any depository
receipts representing shares in the capital of any Group Company other than an
IPO implemented following the process set out in clauses 15.6.1 to 15.6.8.

 

5. [Intentionally left blank]

 

6. [Intentionally left blank]

 

7. Amending the terms of reference of any committee of the Board constituted
pursuant to clause 3.6.

 

8. Amending any Governance Policy (but in relation to any Governance Policy
adopted after Closing, only to the extent such Governance Policy was proposed by
the B Shareholder).

Share Capital and Dividends

 

9. Allotting, granting or issuing any shares in the capital of any Group Company
or any options in respect of, securities convertible or exchangeable into,
shares in the capital of any Group Company, other than (i) to a Group Company
which is wholly-owned (directly or indirectly) by the Company or (ii) up to [ *
* * ] of the then issued and outstanding Shares in connection with any profit
sharing, bonus or other incentive scheme of any nature for a director or
employee of any Group Company (“Management Equity”).

 

10.

Altering the capital structure of any Group Company (including a reduction in
the share capital of any Group Company, the purchase or redemption of any share
capital

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-46-



--------------------------------------------------------------------------------

  by any Group Company or the consolidation, sub-division, conversion or
cancellation of any share capital of any Group Company) other than as part of a
solvent reorganization of the Group.

 

11. Any Group Company declaring or paying any dividend or declaring or making
any other distribution or passing a resolution to retain or allocate profits
other than (i) dividends paid or distributions made by a wholly-owned Group
Company (which, for this purpose only, includes Train Station Cafe, Inc. and
Group Companies which are not wholly-owned solely by virtue of the presence of
nominee shareholders holding shares for the benefit of a Group Company or to
satisfy requirements of applicable Law or (ii) in accordance with clause 12.

 

12. [Intentionally left blank]

 

13. Any transfer of shares in any Group Company other than the Company, other
than (i) in connection with a disposal approved in accordance with paragraph 15,
or (ii) a transfer to another Group Company which is wholly-owned (directly or
indirectly) by the Company. For the purpose of this paragraph 13, “transfer”
shall mean each of the following:

 

13.1 selling, assigning, transferring or otherwise disposing of, or granting any
option over, any share of any Group Company other than the Company or any legal
or beneficial interest in any shares of any Group Company other than the Company

 

13.2 creating any trust in respect of or conferring any interest in any shares
of any Group Company other than the Company or any interest in any shares of any
Group Company other than the Company;

 

13.3 directing (by way of renunciation or otherwise) that another person should,
or assigning any right to, receive any share of any Group Company other than the
Company or any interest in any share of any Group Company other than the
Company; and

 

13.4 entering into any agreement, arrangement or understanding in respect of the
votes or the right to receive dividends or any other rights attached to any
shares of any Group Company other than the Company.

Corporate structure

 

14. In any Financial Year, any Group Company acquiring (whether in a single
transaction or series of transactions) or merging with, or agreeing to acquire
or merge with any undertaking, company, business (or any material part of any
business) or any shares or securities in any person, in each case for an
aggregate consideration in excess of [ * * * ].

 

15. Any Group Company disposing of (whether in a single transaction or series of
transactions) any undertaking, company, business (or any material part of any
business) or the closing down of any business operations, for a disposition
value in excess of [ * * * ].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-47-



--------------------------------------------------------------------------------

16. Any Group Company entering into any material joint venture, partnership or
profit sharing agreement (and, for this purpose, arrangements entered into in
the ordinary course of business are not “material”).

Business Activities

 

17. Any material change to the nature of the Business.

 

18. Any Group Company carrying on any business other than the Business except
for activities, if any, being carried on immediately prior to Closing which do
not constitute the Business as described in schedule 12.

 

19. Adopting the Strategic Plan, or amending or acting in a manner materially
inconsistent with the adopted Strategic Plan.

 

20. Incurring capital expenditure which is in aggregate in excess [ * * * ] in
any Financial Year except as agreed in the context of the Strategic Plan;
incurring capital expenditure with respect to the Cold Business which is in
aggregate in excess of [ * * * ] in any Financial Year; taking actions which are
reasonably likely to result in the incurrence of losses with respect to the Cold
Business which are in aggregate in excess of [ * * * ] in any Financial Year;

 

21. Any Group Company entering into, terminating or varying the terms of any
transaction, agreement or arrangement (or waiving its rights thereunder) between
such Group Company and a Shareholder or any of its Affiliates or the
shareholders of Acorn Holdings B.V. from time to time or their Affiliates or any
of its or their respective directors, including any agreements entered into
pursuant to clause 2.2.3.

 

22. [Intentionally left blank]

Finance

 

23. Any Group Company borrowing or raising money (including by way of the issue
of public or non publically traded debt securities which are not convertible
into equity) which would result in the Group’s aggregate leverage ratio being
higher than the Group’s aggregate leverage ratio immediately following Closing
based on definitions of indebtedness and EBITDA as defined in the definitive
credit documents entered into prior to Closing in connection with the
transaction contemplated by the Global Contribution Agreement other than any
refinancing of any previously incurred Financial Debt on terms that are
materially consistent with or better than the currently outstanding Financial
Debt.

 

24. Any Group Company entering into a facility that contains any provision that
may restrict the ability of the Company to pay distributions in accordance with
this Agreement or amending an existing facility to include such a provision
other than (i) the entry into or amendment of the Closing Debt Documents and
(ii) the entry into or amendment of a facility for the purpose of refinancing
the debt issued under the Closing Debt Documents, provided in the case of
(i) and (ii) the restrictions are materially consistent with or better than
those contained in the Closing Debt Documents.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-48-



--------------------------------------------------------------------------------

25. Any Group Company creating an Encumbrance over any of its assets or property
or any shares or interest in any shares of any Group Company (other than liens
arising in the ordinary course of business or charges arising pursuant to
retention of title clauses in the ordinary course of business or otherwise
arising by operation of Law) except for the purpose of securing borrowings (or
indebtedness in the nature of borrowings) from lenders (i) in the ordinary
course of business of amounts not exceeding [ * * * ] in aggregate and
(ii) pursuant to any Financial Debt of the Group permitted pursuant to this
Agreement.

 

26. Any Group Company granting any credit or giving any guarantee or indemnity
in respect of any other person’s obligations or indebtedness (other than another
Group Company which is wholly-owned (directly or indirectly) by the Company)
other than (i) in the ordinary course of business and on arms-length terms or
(ii) pursuant to the terms of any equity incentive plans to employees of a Group
Company.

Auditing and Reporting

 

27. Appointing or removing the Auditors or the auditors of any other Group
Company or altering any Group Company’s financial accounting period.

 

28. Adopting any new accounting policies, except as required by applicable Law
or US GAAP or to comply with the provisions of clause 2.3.2(d).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-49-



--------------------------------------------------------------------------------

SCHEDULE 2

BOARD AUTHORITY MATTERS

 

1. Acquiring or disposing of any undertaking, business, company or securities of
a Group Company, or closing down any business operation with a value of less
than [ * * * ].

 

2. Borrowing or raising Financial Debt which is in aggregate in excess of [ * *
* ] in any Financial Year, except drawing down under an existing revolving
credit facility.

 

3. The approval of any Management Director taking a directorship with a company
that is not a Group Company.

 

4. Appointing or removing any executive committee member or regional general
manager or any amendment to their employment contract.

 

5. Appointing investment bankers.

 

6. Adopting any Annual Contract and any material departure from the adopted
Annual Contract.

 

7. Adopting a budget for extraordinary expenses, including consultant
engagements.

 

8. Approving the annual accounts of the Company and the annual consolidated
accounts of the Group.

 

9. Entering into any material amendment, termination or waiver of any material
contract or commitment of any Group Company other than in the ordinary course of
business.

 

10. Any matter requiring Board consideration in respect of which the audit,
compensation or other committee has advised pursuant to its terms of reference.

 

11. All material decisions relating to a material part of the workforce of any
Group Company.

 

12. Establishing or materially amending any profit sharing bonus or other
incentive scheme of any nature for a director or employee of any Group Company.

 

13. All decisions to be taken by the Board which may have major reputational
implications for the Group and/or either Shareholder.

 

14. The approval of any treasury and hedging policies including foreign currency
exposure and the use of financial and commodity derivatives by any Group
Company.

 

15. Instituting, settling or compromising any legal, arbitration or other
proceedings in excess of [ * * * ] (other than debt collection in the ordinary
course of business).

 

16. Amending the corporate or trading name of any Group Company.

 

17. Granting a licence or right over the name of any Group Company or any
Intellectual Property pertaining to the name of any Group Company, other than in
the ordinary course of business.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-50-



--------------------------------------------------------------------------------

SCHEDULE 3

BOARD COMPOSITION AT CLOSING

 

A Directors    B Directors    Management Director    Board Nominee

1.      Bart Becht


(Chairman)

 

2.      Peter Harf

 

3.      Olivier Goudet

 

4.      Byron Trott

 

5.      Alexandre Van Damme

 

6.      Alejandro Santo Domingo

 

7.      Anna-Lena Kamenetzky

  

1.      Brian Gladden

 

2.      Gerhard Pleuhs

   Brian Kelley    None

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-51-



--------------------------------------------------------------------------------

SCHEDULE 4

COMMITTEES

PART A: AUDIT COMMITTEE TERMS OF REFERENCE

 

1. Composition and Meetings of the Audit Committee

 

1.1 The Audit Committee comprises not less than two Directors, including at
least one A Director and at least one B Director.

 

1.2 The initial composition of the Audit Committee shall be Bart Becht, Byron
Trott, Olivier Goudet, Alejandro Santo Domingo and up to 2 members identified by
MDLZ prior to Closing.

 

1.3 The chairman of the Audit Committee shall be appointed by the B Shareholder.

 

1.4 The chairman will ensure that the Committee receives information and papers
in a timely manner to enable full and proper consideration to be given to the
issues.

 

1.5 The quorum for meetings of the Audit Committee is two of its members which
must include one A Director and one B Director.

 

1.6 No one other than an Audit Committee member is entitled to attend meetings
of the Audit Committee but others may attend by invitation. The Audit Committee
may invite any officer, director, employee of or adviser to the Group to attend
for all or part of any meeting as and when appropriate and necessary.

 

1.7 The external auditor and CFO will be invited to attend meetings of the Audit
Committee on a regular basis.

 

1.8 Meetings of the Audit Committee are to be held at least four times in each
Financial Year at appropriate times in the financial reporting and audit cycle
and otherwise as required. Any of the Committee members, the CFO, head of
internal audit (if appointed) or the Company’s external auditors may request a
meeting of the Audit Committee if he considers it necessary.

 

1.9 At least 10 Business Days’ written notice of an Audit Committee meeting
shall be given to each member of the Audit Committee and any other person
required to attend. Supporting papers shall be sent to the Audit Committee
members and to other attendees as appropriate, at the same time.

 

2. Authorisations

The Audit Committee is authorised by the Board to:

 

2.1 investigate any activity within its terms of reference;

 

2.2 obtain any information it requires from any employee of a Group Company and
to call any employee to be questioned at a meeting of the Audit Committee as and
when required (and all employees are directed to co-operate with any request
made by the Audit Committee);

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-52-



--------------------------------------------------------------------------------

2.3 make recommendations to the Board;

 

2.4 obtain, at the Company’s expense, such independent, legal, accounting or
other professional advice on any matter it deems reasonably necessary; and

 

2.5 secure the attendance of other persons at its meetings if it considers this
necessary.

 

3. Duties of the Audit Committee

The duties of the Audit Committee are:

External audit

 

3.1 in respect of the external audit:

 

  3.1.1 to consider and make recommendations to the Board in relation to the
appointment, reappointment and removal of the external auditors. If an auditor
resigns, the Audit Committee shall investigate the issues leading to this and
decide whether any action is required;

 

  3.1.2 to oversee the selection process for new auditors and ensure that all
tendering firms have such access as is necessary to information and individuals
during the duration of the tendering process;

 

  3.1.3 to consider and approve the remuneration of the external auditors,
including fees for both audit and non-audit services and that the level of fees
are appropriate to enable an effective and high quality audit to be conducted;

 

  3.1.4 to approve the terms of engagement of the external auditors, including
the engagement letter issued at the start of each audit and the scope of the
audit and to discuss with the external auditors before the audit starts the
nature and scope of the audit. The scope shall include a review of all
transactions between a Group Company and a Shareholder or any of its Affiliates
or the Shareholders of Acorn Holdings B.V. from time to time or their
Affiliates;

 

  3.1.5 to meet regularly with the external auditors, including once at the
planning stage before the audit and once after the audit at the reporting stage.
The Audit Committee shall meet the external auditors at least once in each
Financial Year, without management being present, to discuss its remit and any
issues arising from the audit;

 

  3.1.6 to review the findings of the audit with the external auditors. This
shall include, but not be limited to, the following:

 

  (a) a discussion of any major issues which arose during the audit;

 

  (b) key accounting and audit judgements;

 

  (c) level of errors identified during the audit; and

 

  (d) the effectiveness of the audit process.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-53-



--------------------------------------------------------------------------------

  3.1.7 to keep under review the scope and results of the audit, the audit fee
and its cost effectiveness, taking into consideration relevant professional and
regulatory requirements;

 

  3.1.8 to review:

 

  (a) any representation letters requested by the external auditors before they
are signed by management; and

 

  (b) the external auditor’s management letter and response to the auditor’s
findings and recommendations;

 

  3.1.9 to develop and implement a policy on the supply of non-audit services by
the external auditors to avoid any threat to auditor objectivity and
independence, taking into account any relevant ethical guidance on the matter,
and to keep such policy under review;

 

  3.1.10 to assess annually the external auditor’s independence and objectivity
taking into account relevant professional and regulatory requirements and the
relationship with the external auditors as a whole, including the provision of
any non-audit services;

 

  3.1.11 to satisfy itself that there are no relationships (such as family,
employment, investment, financial or business) between the external auditors and
the Group (other than in the ordinary course of business) which could adversely
affect the auditor’s independence and objectivity;

 

  3.1.12 to monitor the external auditor’s compliance with relevant ethical and
professional guidance on the rotation of external audit partners, the level of
fees paid by the Company compared to the overall fee income of the firm, office
and partner and other related requirements;

 

  3.1.13 to assess annually the qualifications, expertise and resources of the
external auditors and the effectiveness of the audit process which shall include
a report from the external auditors on their own internal quality procedures;

 

  3.1.14 to evaluate the risks to the quality and effectiveness of the financial
reporting process and to consider the need to include the risk of the withdrawal
of their auditor from the market in that evaluation; and

 

  3.1.15 to discuss problems and reservations arising from audits and any
matters the auditors may wish to discuss (in the absence of executive directors,
where necessary);

Financial statements

 

3.2 to review and monitor the integrity of the financial statements of the
Company and the Group including the annual accounts and any other formal
document or announcements relating to financial performance, reviewing
significant financial reporting issues and judgements which they contain;

 

3.3 the Audit Committee shall review and challenge where necessary:

 

  3.3.1 the consistency of, and any changes to, significant accounting policies
both on a year-on-year basis and across the Company and/or the Group;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-54-



--------------------------------------------------------------------------------

  3.3.2 the methods used to account for significant or unusual transactions
where different approaches are possible;

 

  3.3.3 whether the Company and/or the Group has followed appropriate accounting
standards and made appropriate estimates and judgements, taking into account the
views of the external auditors;

 

  3.3.4 the clarity and completeness of disclosure in the Company’s and other
members of the Group’s financial reports and the context in which statements are
made; and

 

  3.3.5 where the Audit Committee is not satisfied with any aspect of the
proposed financial reporting by the Company, to report its views to the Board.

 

3.4 to submit the documents referred to in paragraph 3.3 to the Board for its
approval and to determine what information should be brought to the Board’s
attention in connection with that submission;

Internal controls and risk management systems

 

3.5 to keep under review the adequacy and effectiveness of the Group’s internal
financial controls and internal control and risk management systems;

Internal audit

 

3.6 where an internal audit function exists:

 

  3.6.1 review and approve the remit of the internal audit function and ensure
the function has the necessary resources and access to information to enable it
to fulfil its mandate, and is equipped to perform in accordance with appropriate
professional standards for internal auditors;

 

  3.6.2 to consider and make recommendations to the Board regarding the
appointment and removal of the head of the internal audit function;

 

  3.6.3 to review and assess the annual internal audit plan;

 

  3.6.4 receive a report on the results of the internal auditor’s work on a
periodic basis;

 

  3.6.5 to review and monitor management’s responsiveness to the findings and
recommendations of the internal auditor;

 

  3.6.6 to meet the head of internal audit at least once in each Financial Year,
without management being present, to discuss their remit and any issues arising
from the internal audit reviews carried out and give the head of the internal
audit function a right of direct access to the Audit Committee; and

 

  3.6.7 monitor and review the effectiveness of the company’s internal audit
function, in the context of the Company’s overall risk management system;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-55-



--------------------------------------------------------------------------------

3.7 where external auditors are being considered to undertake aspects of the
internal audit function, to consider the effect this may have on the
effectiveness of the Group’s overall arrangements for internal control and
investor perceptions;

Whistleblowing, Compliance and Fraud

 

3.8 to review the adequacy and security of the Group’s procedures by which
employees and contractors may, in confidence, raise concerns about possible
wrongdoing in matters of financial reporting or other matters. The Audit
Committee shall ensure that these arrangements allow proportionate and
independent investigation of such matters and appropriate follow up action;

 

3.9 to review the Group’s procedures for detecting fraud;

 

3.10 to review the Group’s systems and controls for the prevention of bribery
and receive reports on non-compliance;

 

3.11 to review the adequacy and effectiveness of the Group’s anti-money
laundering systems and controls; and

 

3.12 to review regular reports from the Compliance Officer and keep under review
the adequacy and effectiveness of the company’s compliance function.

 

4. Other matters

The Audit Committee shall:

 

4.1 have access to sufficient resources reasonably required in order to carry
out its duties;

 

4.2 give due consideration to laws and regulations and any other applicable
rules as appropriate;

 

4.3 oversee any investigation of activities which are within its terms of
reference; and

 

4.4 from time to time review its constitution and terms of reference to ensure
it is operating at maximum effectiveness and recommend any changes it considers
necessary to the Board for approval.

 

5. Reporting

The Audit Committee chairman shall:

 

5.1 report formally to the Board on its proceedings after each meeting on all
matters within its duties and responsibilities;

 

5.2 make such recommendations to the Board as it deems appropriate on any area
within its remit where action or improvement is desirable; and

 

5.3 promptly circulate minutes of Audit Committee meetings to all members of the
Audit Committee and, once agreed, to all members of the Board.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-56-



--------------------------------------------------------------------------------

PART B: COMPENSATION COMMITTEE TERMS OF REFERENCE

 

1. Composition and Meetings of the Compensation Committee

 

1.1 The Compensation Committee comprises not less than two Directors, including
at least one A Director and at least one B Director.

 

1.2 The initial composition of the Compensation Committee shall be Bart Becht,
Peter Harf, Alexandre Van Damme and up to 2 members identified by MDLZ prior to
Closing.

 

1.3 The chairman of the Compensation Committee shall be appointed by the A
Shareholder.

 

1.4 The chairman will ensure that the Committee receives information and papers
in a timely manner to enable full and proper consideration to be given to the
issues.

 

1.5 The quorum for meetings of the Compensation Committee is two of its members
which must include one A Director and one B Director.

 

1.6 No one other than a Committee member is entitled to attend meetings of the
Compensation Committee but others may attend by invitation. The Compensation
Committee may invite any officer, director, employee of or adviser to the Group
to attend for all or part of any meeting as and when appropriate and necessary.

 

1.7 Meetings of the Compensation Committee are to be held at least twice in each
Financial Year and at such other times as determined by the Compensation
Committee. Any of the Committee members may request a meeting of the
Compensation Committee if he or she considers it necessary.

 

1.8 At least 10 Business Days’ written notice of a Compensation Committee
meeting shall be given to each member of the Compensation Committee and any
other person required to attend. Supporting papers shall be sent to the
Compensation Committee members and to other attendees as appropriate, at the
same time.

 

1.9 No Committee member shall participate in any discussion or decision on their
own compensation.

 

2. Authorisations

The Compensation Committee is authorised by the Board to:

 

2.1 undertake any activity within its terms of reference;

 

2.2 make recommendations to the Board;

 

2.3 obtain information it requires (including, without limitation, information
on the compensation of any employee) from any employee of a Group Company;

 

2.4 obtain, at the Company’s expense, such legal or other independent
professional advice as it deems reasonably necessary to fulfil its
responsibilities;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-57-



--------------------------------------------------------------------------------

2.5 obtain, at the Company’s expense, but within any budgetary constraints
imposed by the Board, compensation consultants, and to commission or purchase
any relevant reports, surveys or information which it deems necessary to help
fulfil its duties;

 

2.6 obtain the advice and assistance of any of the Company’s executives provided
their role in providing such advice and assistance is clearly separated from
their role within the business; and

 

2.7 secure the attendance of any person with relevant experience and expertise
at Committee meetings if it considers this appropriate.

 

3. Duties of the Compensation Committee

The duties of the Compensation Committee are to consider plans and make
recommendations to the Board in respect of:

 

3.1 the leadership needs of the Group with a view to ensuring the continued
ability of the Group to compete effectively in the marketplace;

 

3.2 the orderly succession of the Executive Team and other senior managers, so
as to maintain an appropriate balance of skills and experience within the Group;

 

3.3 the compensation policy for the Executive Team and other senior managers,
including pension rights and any compensation payments and their cost (taking
into account all factors deemed necessary when determining the compensation
policy, the object of which shall be to ensure that the Executive Team and other
senior managers are provided with appropriate, stretching incentives to
encourage enhanced performance and are, in a fair and responsible manner,
rewarded for their contributions to the long-term success of the Group). No
Director or member of the Executive Team and other senior managers shall be
involved in any decisions as to their own compensation;

 

3.4 the ongoing appropriateness and relevance of the Group’s compensation
policy, benefits policies and pension schemes;

 

3.5 the other provisions of the service agreements of the Executive Team and
other senior managers (in particular the term, any notice period and
compensation commitment on early termination);

 

3.6 the design and determination of targets for any performance-related pay
schemes operated by the Group and the total annual payments made under such
schemes;

 

3.7 the design, oversight and administration of any share incentive plans;

 

3.8 the policy for, and scope of, pension arrangements for each Management
Director, members of the Executive Team and other senior managers;

 

3.9 contractual terms on termination to ensure that any payments made are fair
to the individual and the Company, that failure is not rewarded and that the
duty to mitigate loss is fully recognised;

 

3.10 pay and employment conditions across the Group especially when determining
annual salary increases;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-58-



--------------------------------------------------------------------------------

3.11 any major changes in employee benefits and compensation structures
(including pension) throughout the Company or Group; and

 

3.12 any other matters as referred to the Compensation Committee by the Board.

The duties of the Compensation Committee shall be limited to providing advice
and recommendations to the Board in respect of matters referred to above and
shall not include taking any decision to approve, proceed with or implement any
such matters.

 

4. Other matters

The Compensation Committee shall:

 

4.1 have access to sufficient resources reasonably required in order to carry
out its duties;

 

4.2 give due consideration to laws, regulations and any other applicable rules,
as appropriate;

 

4.3 oversee any investigation of activities which are within its terms of
reference; and

 

4.4 from time to time review its constitution and terms of reference to ensure
it is operating at maximum effectiveness and recommend any changes it considers
necessary to the Board for approval.

 

5. Reporting

The Compensation Committee’s chairman shall:

 

5.1 report formally to the Board on its proceedings after each meeting on all
matters within its duties and responsibilities;

 

5.2 make recommendations to the Board as it deems appropriate on any area within
its remit where action or improvement is desirable; and

 

5.3 promptly circulate minutes of the Compensation Committee meetings to all
members of the Compensation Committee and, once agreed, to all members of the
Board, unless a conflict of interest exists.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-59-



--------------------------------------------------------------------------------

PART C: COMPLIANCE OFFICER DUTIES AND RESPONSIBILITIES

The Compliance Officer is authorised by the Board to:

 

1. monitor on behalf of the parties the Company’s compliance with its
obligations under clause 2.3 and receive any anonymous reports of non-compliance
by the Company;

 

2. develop, initiate, maintain and revise policies and procedures for the
general operation of the Governance Policies and related activities to prevent
illegal, unethical or improper conduct;

 

3. manage the day-to-day operation of the Governance Policies;

 

4. periodically review the Governance Policies to ensure the continuing currency
and relevance of the Governance Policies in providing guidance to management,
employees and anyone working on the Group’s behalf and to make recommendations
to the Board if he considers any amendments to the Governance Policies to be
necessary or desirable;

 

5. respond to actual or alleged violations of Anti-Bribery Laws, and the
Governance Policies by evaluating and/or recommending the initiation of
investigative procedures;

 

6. develop and oversee a system for uniform handling of violations of
Anti-Bribery Laws and the Governance Policies;

 

7. identify potential areas of compliance vulnerability and risk,
develop/implement corrective action plans for resolution of issues and
circumstances that could reasonably be expected to result in the violation of
Anti-Bribery Laws or the Governance Policies including providing general
guidance on how to avoid or deal with similar situations in the future;

 

8. as promptly as practicable following discovery thereof, notify the Board of
(A) any violation or significant risk of violation of any Anti-Bribery Law
relating to the Group and (B) any material violation of the Governance Policies;
and

 

9. provide information to the Shareholders, upon request and at regular
intervals, regarding compliance by the Company with Anti-Bribery Laws.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-60-



--------------------------------------------------------------------------------

SCHEDULE 5

[RESERVED]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-61-



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTING AND INFORMATION RIGHTS

PART A

 

Item

  

Deadline

Consolidated audited financial statements of the Group (and information required
from JV to complete Mondelēz International, Inc.’s SEC-required disclosures
summarized in Part B below)    By 20 February of the next Financial Year1
Quarterly unaudited consolidated management accounts of the Group
(P&L/BS/CF/Statement of Other Comprehensive Income (“OCI”) as per audited
statements) and information required from the Company to complete Mondelēz
International, Inc.’s SEC-required disclosures summarized in Part B below   
Within 17 calendar days of the end of each financial quarter2 Monthly unaudited
consolidated management accounts of the Group (P&L / BS/CF/OCI as per audited
statements)    Within 30 calendar days of the end of each month3 Annual accounts
for each member of the Group (except where accounts or audits are not legally
required)    Promptly after such accounts become available Statement of progress
against current Annual Contract    Within 30 calendar days of end of each month
High level statement of progress against current Strategic Plan    Bi annually
Written details (including estimate of potential liability) of any proceedings
threatened or commenced against the Group which, if successful, would likely
have a material adverse effect on the Group    Within 60 calendar days of the
end of each financial quarter

 

1  Income statement information and OCI and related investment accounts to be
provided to Mondelēz International, Inc. on a preliminary basis by the 10 th
Business Day of the end of the Financial Year and confirmed or updated (as the
case may be) as well as balance sheet information by 25 January

2  Income statement information and OCI and related investment accounts to be
provided to Mondelēz International, Inc. on a preliminary basis by the 10 th day
of the end of each financial quarter

3  Income statement information and OCI to be provided to Mondelēz
International, Inc. on a preliminary basis by the 10th day of the end of each
month

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-62-



--------------------------------------------------------------------------------

PART B

 

Mondelēz International, Inc. SEC Required Disclosures   

Following items need to be disclosed in the footnotes to the Mondelēz
International, Inc. financial statements (10K/Q):

 

•    Name of each investment and percentage of ownership

 

•    Accounting policy of Mondelēz International, Inc.

 

•    Difference, if any, between the amount in which the investment is carried
and the share of the net assets of the underlying equity (the percentage of net
assets noted above)

 

•    Summarized information of the assets, liabilities and results of operations
(or the filing of separate financial statements) of the investments carried
under the equity method

 

•    Material effects of possible changes that would affect the share of
earnings

 

•    Basis of presentation

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-63-



--------------------------------------------------------------------------------

SCHEDULE 7

GOVERNANCE POLICIES

 

1. Records and Information Compliance

 

2. Antitrust & Compliance

 

3. Policy against Money Laundering

 

4. Custom & Trade Laws

 

5. Interacting with Government Officials

 

6. Policy against Corruption & Bribery

 

7. External Business Gifts & Entertainment

 

8. Charitable Contribution Standards

 

9. Guidelines for Trade Associations

 

10. Speaking Up & Investigations

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-64-



--------------------------------------------------------------------------------

SCHEDULE 8

DEED OF ADHERENCE

THIS DEED OF ADHERENCE is made on [                    ]

BY [                    ], a company incorporated in [                    ]
(registered number [                    ]), whose registered office is at
[                    ] (the “New Shareholder”).

INTRODUCTION:

 

(A) The New Shareholder has agreed to acquire [all of the] [insert number] [A/B/
[                    ] ordinary] shares] [and loanstock] / [insert number] of
[specify class of shares] in the capital of [                    ] (the
“Company”) held [directly/indirectly] by [insert Shareholder].

 

(B) This Deed is made in compliance with clause 17.2.5 of the shareholders’
agreement dated [                    ] between [                    ] [and/,]
[                    ] and the Company (the “Shareholders’ Agreement”) under
which it is a condition of the transaction referred to in (A) above that the New
Shareholder executes a deed of adherence to the Shareholders’ Agreement prior to
such acquisition.

 

(C) Words and expressions defined in the Shareholders’ Agreement shall have the
same meaning when used in this Deed.

IT IS AGREED as follows:

 

1. The New Shareholder confirms that it has been given and has read a copy of
the Shareholders’ Agreement and covenants with and for the benefit of each
person named in the schedule to this Deed and for the benefit of any other
person who becomes a party to the Shareholders’ Agreement after the date of this
Deed to adhere to and be bound by the provisions of the Shareholders’ Agreement,
and to perform the obligations imposed by the Shareholders’ Agreement which are
to be performed on or after the date of this Deed, in all respects as if the New
Shareholder were an original party to the Shareholders’ Agreement and were named
in it as a Shareholder with the intent that the New Shareholder shall also be
entitled to the benefit of the Shareholders’ Agreement as if it had been an
original party to the Shareholders’ Agreement and was named in it as a
Shareholder.

 

2. [The definition of Shareholder Group Entity in relation to the New
Shareholder for the purpose of clause 15.3 is [                    ]4.]

 

3. The details of the New Shareholder for the purposes of clause 30 of the
Shareholders’ Agreement is set out below:

Address: [                    ]

Fax number: [                    ]

Marked for the attention of: [                    ]

 

4  If New Shareholder is not a Maple Holdings or MDLZ group entity

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-65-



--------------------------------------------------------------------------------

4. The terms of clauses [31, 32 and 33] shall apply to this Deed as if
incorporated in full herein.

[NB. Deed of Adherence to be signed by all Shareholders]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-66-



--------------------------------------------------------------------------------

SCHEDULE 9

AGREED FORM DOCUMENTS

 

1. Governance Policies

 

2. Articles

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-67-



--------------------------------------------------------------------------------

SCHEDULE 10

TRANSFER VALUE

 

1. Following delivery of a Default Notice, each of the Defaulting and
Non-defaulting Shareholder shall:

 

  (a) engage and instruct one internationally recognized investment banking firm
(each an “Appraiser”) to assist it in satisfying its obligations hereunder;

 

  (b) permit the Appraisers to consult with one another in advance of the
submission of the Appraisals (defined below) in order to share their views on
any matters they deem relevant to the submission of the Appraisals; and

 

  (c) simultaneously submit to the other on the date which is 30 Business Days’
of the date of the Default Notice (unless some other date is mutually agreed) a
proposed equity value for the Put or Call Shares (as the case may be) based on a
Public Market Valuation of the Company prepared by, or with the assistance of,
the Appraiser appointed by it (an “Appraisal”). In determining the price for the
Put or Call Shares (as the case may be) the Public Market Valuation shall be
allocated across all the Shares on a pro rata basis. The Appraisal shall include
appropriate supporting information describing the methods by which the Public
Market Valuation was determined.

 

2. If the higher of the Appraisals is equal to or less than [ * * * ] of the
lower of the Appraisals, the Transfer Value will be the average of the two
Appraisals.

 

3. If the higher of the Appraisals is more than [ * * * ] of the lower of the
two Appraisals, the Defaulting Shareholder and Non-defaulting Shareholder shall,
within 60 days of the date of the Default Notice, jointly select a third
internationally recognized investment banking firm (the “Independent
Appraiser”).

 

4. The Independent Appraiser shall:

 

  (a) not be affiliated with either the Defaulting or the Non-defaulting
Shareholder;

 

  (b) unless the Defaulting Shareholder and the Non-defaulting Shareholder agree
otherwise, not have been engaged in the preceding 12 months to perform material
financial advisory services for either Shareholder or its Affiliates; and

 

  (c) otherwise not reasonably be expected to be unable to deliver impartial
advice with respect to the Appraisal to the Shareholders.

 

5. The Independent Appraiser shall be given the Appraisals and shall, within 45
days of his appointment, notify each of the Defaulting and the Non-defaulting
Shareholders in writing which Appraisal such firm considers to most closely
approximate the actual equity value of the Put or Call Shares (as the case may
be) on the basis of the actual Public Market Valuation of the Company (the
“Final Appraisal”).

 

6. If paragraph 5 applies, the Final Appraisal shall be the Transfer Value.

 

7.

The Company shall provide, and each Shareholder shall procure that, each of the
Appraisers, and the Independent Appraiser (if any) has such access to the
accounting

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-68-



--------------------------------------------------------------------------------

  records and other relevant information and materials relating to the Group and
access to the Group’s management as such Appraiser or the Independent Appraiser
may reasonably request for the purposes of determining the Public Market
Valuation of the Company and the equity value of the Put or Call Shares (as the
case may be) in accordance with this schedule 10. Any information provided by
the Company to one Appraiser in response to a request or otherwise shall be
provided to the other Appraiser at the same time and any management or other
presentations shall be made jointly to both Appraisers.

 

8. Each of the Defaulting Shareholder and the Non-defaulting Shareholder shall
bear the costs of the Appraiser appointed by it and the Company shall bear the
costs of the Independent Appraiser.

 

9. For the purposes of this schedule, “Public Market Valuation” means: a public
market valuation of the Company based on customary valuation methodologies:

 

  (i) made with reference to a group of publicly traded companies in the
consumer packaged goods sector that are financially and operationally comparable
to, and having size, capitalisation, business and geographic mix, other business
and growth and margin characteristics (and any other characteristics deemed
relevant in the professional opinion of the Appraiser) similar to, the Company;

 

  (ii) taking into consideration the recent financial performance, condition and
results of operations of the Company as well as the Company’s financial
projections and operating assumptions contained in the prevailing Strategic Plan
and Annual Contract;

 

  (iii) not including any discounts to such valuation due to the illiquid nature
of the Shares or, prior to an Initial IPO, any discount relating to the fact
that the Company is not a public company;

 

  (iv) based on (A) the valuation of the Group taken as a whole, (B) an
assumption that the Company will remain independent and have the continued
ownership of its subsidiaries and (C) an assumption that any commercial
contracts between the Shareholders and the Company and their respective
Affiliates in existence at that time shall remain in full force and effect and
continue in accordance with their terms; and

 

  (v) taking into account whether or not any items are non-recurring.

 

10. Notwithstanding anything contained herein to the contrary, following an
Initial IPO, none of the procedures or provisions set forth in clauses 1 to 9 of
this schedule 10 shall be applicable and the “Transfer Value” will be the volume
weighted average price of the Company’s listed Shares for the 30 trading days
ended 10 trading days prior to the earlier of (i) the date on which a public
announcement was made of a matter constituting an Exit Event and (ii) the date
on which the Non-defaulting Shareholder became aware of the occurrence of an
Exit Event.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-69-



--------------------------------------------------------------------------------

SCHEDULE 11

STRATEGIC PLAN AND ANNUAL CONTRACT

The provisions set forth below set forth the parties’ understanding with respect
to the preparation and content of the Strategic Plan and the Annual Contract.
The Shareholders have formed the Company and combined their respective Coffee
Businesses with the following common goals and aspirations which are expected to
guide the Company’s long-term strategy, unless the parties agree otherwise in
accordance with this Agreement:

 

  •   To become a global challenger in the coffee industry via organic and
acquisitive growth.

 

  •   To become a ‘blue chip’ fast moving consumer goods company with a
long-term goal to have a flexible, efficient capital structure consistent with
an investment grade company in the absence of acquisitions.

 

  •   To be best in class in terms of cost and working capital management.

 

  •   To invest for long-term growth of the Company.

 

  •   To maximize Shareholder value and returns.

 

1. Preparation of Strategic Plan

 

  1.1. The first full Strategic Plan will be presented to the Board for approval
prior to 31 December 2016. Thereafter, the Company shall adopt a Strategic Plan
annually with respect to the three Financial Years commencing the next Financial
Year. The Strategic Plan will address the high level strategic priorities for
the Company over that period, and will include the items listed below under
Strategic Plan. The Strategic Plan, as approved, is intended to represent the
Board’s ratification of management’s proposed key strategic priorities for the
Company over the underlying Strategic Plan period.

 

  1.2. The first full Strategic Plan will be presented to the Board for approval
prior to 31 December 2016.The Executive Team shall prepare a draft of the
Strategic Plan for the Strategic Plan period commencing as of the following year
and present it to the Board for consideration by no later than [ * * * ] in each
Financial Year. The Board shall consider and, if thought fit, approve the draft
Strategic Plan as a Reserved Matter by the end of April.

 

2. Preparation of Annual Contract

 

  2.1. The Annual Contract will be presented to the Board for approval at least
annually in accordance with the Company’s then prevailing budgeting schedule.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

- 70 -



--------------------------------------------------------------------------------

3. Interplay Between Strategic Plan and Annual Contract

 

  3.1. As detailed in the table below, the Strategic Plan developed by
management and approved by the Board is intended to outline the long term vision
and plan for the Business over the Strategic Plan period. The Annual Contract is
management’s commitment to deliver against specified targets on an annual basis,
taking into consideration the trajectory established by the underlying Strategic
Plan and adjusted for the then current business parameters / drivers on an
annual timeframe.

 

  3.2. The Shareholders acknowledge and agree that the projections included in
the Strategic Plan are a key element of the Board’s governance and oversight of
management and its vision for the Company. However, while management should have
regard to the projections (and the other elements of the Strategic Plan) in
formulating an Annual Contract, it is acknowledged that the primary purpose of
the projections in the Strategic Plan is to help define and determine the
Company’s strategic direction over the next 3 years as opposed to directing how
the overall long term plan should be translated by management into specific
short term targets in an Annual Contract. The Shareholders recognize that actual
results achieved or actions taken may differ from what is implied by such
projections.

 

  3.3. The Shareholders acknowledge and agree that deviations from the Strategic
Plan and/or Annual Contract in any underlying Strategic Plan / Annual Contract
planning period may be necessary or desirable to adjust for unforeseen events,
including but not limited to in reaction to competitive changes, commodity price
volatility or changes in the economic climate. To this extent, it is
acknowledged that actual results achieved or actions taken by management in any
Annual Contract period to address those unforeseen events may be inconsistent
with the prevailing Strategic Plan and that such inconsistencies in and of
themselves shall not be considered deviations from the Strategic Plan requiring
approval by MDLZ as a Reserved Matter.

 

4. Status Quo

 

  4.1. If in any Financial Year a draft Strategic Plan is not approved, the
Group shall be managed in a way that is consistent with the long term strategy
of the Company as manifested in the prevailing Strategic Plan with appropriate
adjustments for changes in the competitive or economic environment.

 

  4.2. If in any Financial Year a draft Annual Contract is not approved, the
Group shall be managed in a manner consistent with the prevailing Strategic
Plan.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

- 71 -



--------------------------------------------------------------------------------

Purposes and Contents of Annual Contact and Strategic Plan

 

Strategic Plan

  

Annual Contract

Purpose and Process

 

•       Long-term plan for the Business

 

•       Identifies key strategic issues and opportunities to address

 

•       Defines vision for the business, including priorities with respect to
geographic portfolio, product segments, branding, innovation, growth/margin
ambition

 

•       Makes major decisions that drive the three-year business plan, beginning
with the subsequent financial year

 

Contents

 

•       Situation Assessment

 

•    Market share performance vs. competitors

 

•    Key consumer trends

 

•    Commodity price projections and hedging strategy

 

•    Synthesis of issues and opportunities

 

•       Strategic Priorities for Company and all Regions

 

•    Where to play: priority markets and product segments

 

•    How to win: priorities and decisions regarding required actions/investments

 

•    M&A priorities

 

•       Financial Plan

 

•    Three year projected income statement, balance sheet, cash flow statement
for the total entity by year

 

•    Year 3 p&l by key reporting entity (region), with comparison to current
period p&l

 

•       Financial Policy

 

•    Decisions regarding uses of free cash flow, including capital expenditures,
capital structure/ debt refinancing, dividend policy, acquisitions

  

Purpose and Process

 

•       Annual operational plan for the Business

 

Contents

 

•       Planned Full Income Statement, Balance Sheet, cash flow statements for
total entity including capital structure, debt portion, dividend, CAPEX, OWC
Performance, split in volume, price, mix and market growth assumption

 

•       Budget phasing total entity per month for full income statement.

 

•       Performance split per segment up to contribution margin after A&P,
including volume, price, mix.

 

•       For all regions, income statement up to EBITDA, split per segment up to
contribution margin after A&P, CAPEX and OWC performance, including volume,
price, mix.

 

•       Commodity hedging and currency assumptions.

 

•       Total marketing plans, including new product launches, product pricing
and brand positioning/activation plans.

 

•       Full detail overview of cost saving initiatives and restructuring
activities.

 

•       R&D overview of innovations pipeline and status.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

- 72 -



--------------------------------------------------------------------------------

SCHEDULE 12

NON-BUSINESS ACTIVITIES

1. Development, marketing and sale of [ * * * ] system for [ * * * ] for at home
and away from home use currently being developed under a joint development
agreement with [ * * * ] relating to [ * * * ] for use with [ * * * ] and
others’ [ * * * ].

2. Development, marketing and sale of [ * * * ] system for [ * * * ] for at home
and away from home use currently in development in the [ * * * ] space to create
an in-home system that will brew/mix water and [ * * * ].

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 73 -



--------------------------------------------------------------------------------

SCHEDULE 13

AMENDMENTS FOLLOWING STEP DOWN RIGHTS

 

Percentage ownership

  

Item

  

Amendments to Shareholders’ Agreement

Less than [ * * * ] but more than (or equal to) [ * * * ]   

•       Board Composition

  

•       Clause 3.2.3 shall be deleted in its entirety and replaced with the
following:

 

“The B Shareholder shall be entitled to appoint one non-executive B Director to
the Board and to remove the B Director appointed by it from time to time.”

 

•       Clause 4.4. shall be deleted in its entirety and replaced with the
following:

 

“Subject to clause 4.5, on any vote on a resolution of the Directors, each
Director will have one vote. Subject to the specific requirements in clause 6
relating to Reserved Matters (a) resolutions of the Directors shall be decided
by simple majority vote, calculated in accordance with the preceding sentence
and (b) if a vote of the Directors is tied, the Chairman (or the Director acting
as chairman at the relevant meeting in accordance with clause 3.4.4) will have a
casting vote.”

  

•       Appointment of Executive Team

  

•       Clause 5.1.2 shall be deleted in its entirety and replaced with the
following

 

“The appointment or removal of the Executive Team shall be determined by the
Board. The Board will cooperate to create a shortlist of candidates taking into
account recommendations from both Shareholders, and the Board will appoint
candidates from that list.”

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 74 -



--------------------------------------------------------------------------------

Percentage ownership

  

Item

  

Amendments to Shareholders’ Agreement

  

•       Reserved Matters

  

•       Paragraph 1 of schedule 1 shall be deleted in its entirety and replaced
with the following words:

 

“Amending:

 

1.1 the memorandum of association or the articles of association of the Company
or the rights attaching to the shares in the capital of the Company, other than
to the extent required in connection with matters specifically approved or
permitted under this schedule 1 and only to the extent that such amendments
would adversely impact the B Shareholder; and

 

1.2 in any material respect, the memorandum of association or the articles of
association of any other Group Company or the rights attaching to the shares in
the capital of any other Group Company other than to the extent required in
connection with matters specifically approved or permitted under this schedule 1
and only to the extent that such amendments would adversely impact the B
Shareholder.

 

•       Each of paragraphs 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18,
19, 20, 22, 23, 24, 25, 26, 27 and 28 of schedule 1 shall be deleted in their
entirety and replaced with the words “[intentionally blank]”

 

•       The last sentence of clause 15.4.4 shall be deleted in its entirety.

 

•       The definition of “Initial IPO” shall be deleted in its entirety and
replaced with:

 

““Initial IPO” means completion of the first to occur of (i) an IPO of Shares
held by a Shareholder following an IPO Process and (ii) and IPO of New Shares in
the Company;”

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 75 -



--------------------------------------------------------------------------------

Percentage ownership

  

Item

  

Amendments to Shareholders’ Agreement

  

•       Reporting to Shareholders

  

•       Clause 10.2 shall be deleted in its entirety and replaced with the
following:

 

“The Company shall supply each Shareholder with all information, and within such
timeframes as may reasonably be required by it in order to comply with
applicable Laws or to meet its or its Affiliates’ respective audit
requirements.”

Less than [ * * * ]   

•       Board Composition

  

•       Definition of “B Director” in schedule 14 shall be deleted in its
entirety.

 

•       Definition of “Directors” in schedule 14 shall be deleted in its
entirety and replaced with the following:

 

“Director” means an A Director or a Management Director, as the case may
require, and “Directors” shall be construed accordingly.”

 

•       Clause 3.2.3 shall be deleted in its entirety and replaced with the
words “[intentionally blank]”.

 

•       Clause 3.3.1 shall be deleted in its entirety and replaced with the
following:

 

“Any appointment or removal of an A Director by the A Shareholder shall be made
by the A Shareholder giving written notice to the Company. The appointment or
removal shall, to the extent permitted by Law, take effect immediately upon
receipt of the notice by the Company or such later date specified by the
A Shareholder in the notice.

 

•       Clause 3.3.2 shall be deleted in its entirety and replaced with the
following:

 

“If an A Director dies, resigns, is removed or retires, the A Shareholder may
appoint another Director in accordance with this clause 3.”

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 76 -



--------------------------------------------------------------------------------

Percentage ownership

  

Item

  

Amendments to Shareholders’ Agreement

     

•       Clause 4.3.1 shall be deleted in its entirety and replaced with the
following:

 

“No business shall be transacted at any meeting of the Board unless a quorum is
present at the time when the meeting proceeds to business and remains present
during the transaction of such business. Subject to clause 4.4, the quorum for
transacting business at any Board meeting shall be at least 2 A Directors. A
Director shall be regarded as present for the purposes of a quorum if
represented by an attorney appointed in accordance with clause 4.6.”

 

•       Clause 4.4 shall be deleted in its entirety and replaced with the
following:

 

“Subject to clause 4.5, on any vote on a resolution of the Directors each A
Director and Management Director will have one vote. Resolutions of the
Directors shall be decided by simple majority vote, calculated in accordance
with the preceding sentence and if a vote of the Directors is tied, the Chairman
(or the Director acting as chairman at the relevant meeting in accordance with
clause 3.4.4) will have a casting vote.”

 

•       Paragraph 1.1 of part A of schedule 4 shall be deleted in its entirety
and replaced with the following:

 

“The Audit Committee comprises not less than two Directors, including at least
one A Director.”

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 77 -



--------------------------------------------------------------------------------

Percentage ownership

  

Item

  

Amendments to Shareholders’ Agreement

     

•       Paragraph 1.5 of part A of schedule 4 shall be deleted in its entirety
and replaced with the following:

 

“The quorum for meetings of the Audit Committee is two of its members which must
include one A Director.”

 

•       Paragraph 1.1 of part B of schedule 4 shall be deleted in its entirety
and replaced with the following:

 

“The Compensation Committee comprises not less than two Directors, including at
least one A Director.”

 

•       Paragraph 1.5 of part A of schedule 4 shall be deleted in its entirety
and replaced with the following:

 

“The quorum for meetings of the Compensation Committee is two of its members
which must include one A Director.”

  

•       Appointment of Executive Team

  

•       Clause 5.1.2 shall be deleted in its entirety and replaced with the
following:

 

“The appointment or removal of the Executive Team shall be determined by the
Board.”

  

•       Reserved Matters

  

•       Clause 2.2.1 shall be deleted in its entirety and replaced with the
following;

 

“Each Shareholder and the Company agrees that the business of the Group shall be
confined to the Business, unless a change in the Business is approved by the
Board.”

 

•       Clauses 6.1, 6.2 and 6.3 shall be deleted in their entirety and replaced
with the words “[intentionally blank]”.

 

•       Clause 6.5 shall be deleted in its entirety and replaced with the
following:

 

“In determining whether a matter is a Board Authority Matter, a

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 78 -



--------------------------------------------------------------------------------

Percentage ownership

  

Item

  

Amendments to Shareholders’ Agreement

     

series of related transactions shall be construed as a single transaction, and
any amounts involved in the related transactions shall be aggregated.”

 

•       The last sentence of clause 13 shall be deleted in its entirety.

 

•       The last sentence of clause 15.4.4 shall be deleted in its entirety.

 

•       Schedule 1 shall be deleted in its entirety and replaced with the words
“[intentionally blank]”.

 

•       Paragraph 1.2 of schedule 11 shall be deleted in its entirety and
replaced with the following:

 

“The Executive Team shall prepare a draft of the Strategic Plan for the
Strategic Plan period commencing as of the following year and present it to the
Board for consideration by no later than 1 April in each Financial Year. The
Board shall consider and, if thought fit, approve the draft Strategic Plan by
the end of April.”

  

•       Reporting to Shareholders

  

•       Clause 10.2 shall be deleted in its entirety and replaced with the
following:

 

“The Company shall supply each Shareholder with all information, and within such
timeframes, as may reasonably be required by it in order to comply with
applicable Laws or to meet its or its Affiliates’ respective audit
requirements.”

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 79 -



--------------------------------------------------------------------------------

SCHEDULE 14

INTERPRETATION

 

1. INTERPRETATION

 

1.1 In this Agreement:

“[ * * * ] anniversary” has the meaning set out in clause 16.2.2;

“A Director” means a non-executive director of the Company appointed by the A
Shareholder in accordance with clause 3.3.1;

“A Shareholder” means Maple Holdings and any Shareholder Group Entity to which
Shares are transferred in accordance with clause 15.3;

“A Shares” means the A ordinary shares in the capital of the Company;

“Acceptance Period” has the meaning set out in clause 15.5.3;

“Acorn/JAB Change of Control” has the meaning set out in clause 16.7;

“Acquiring Shareholder” has the meaning set out in clause 14.4;

“Affiliate” means, in relation to a person, any parent, subsidiary or any other
subsidiaries of any such parent and any other person which Controls, is
Controlled by or is under common Control with such person, but excluding any
Group Company in the case where such person is a Shareholder;

“Agent” means, with respect to an entity, any director, officer, employee or
other representative of such entity; any person for whose acts such entity may
be vicariously liable; and any other person that acts for or on behalf of, or
provides services for or on behalf of, such entity, in each case, while acting
in his capacity as such;

“Annual Contract” means the annual contract from time to time for the Group
prepared and approved in accordance with schedule 11;

“Anti-Bribery Laws” means, to the extent applicable to a Group Company, any of
its Agents, or any Shareholder (as applicable) from time to time, the US Foreign
Corrupt Practices Act 1977, as amended, any rules and regulations thereunder,
the Bribery Act 2010, any rules and regulations thereunder, any similar laws or
regulations in any jurisdiction (including any other anti-corruption or
anti-bribery law or regulation applicable to a company whose shares are listed
on a stock exchange in the United States of America, or any other such law or
regulation of the United States of America that has extraterritorial reach), and
any other national and international laws enacted to implement the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions;

“Appraisal” has the meaning set out in paragraph 1(c) of schedule 10;

“Appraiser” has the meaning set out in paragraph 1(a) of schedule 10;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 80 -



--------------------------------------------------------------------------------

“Articles” means the certificate of incorporation and bylaws of the Company from
time to time, initially being that in the agreed form;

“Audit Committee” means the audit committee of the Board;

“Auditors” means the auditors of the Company from time to time;

“B Director” means a non-executive director of the Company appointed by the B
Shareholder in accordance with clause 3.3.1;

“B Shareholder” means MDLZ and any Shareholder Group Entity to which Shares are
transferred in accordance with clause 15.3;

“B Shares” means the B ordinary shares of in the capital of the Company;

“Board” means the board of directors of the Company from time to time;

“Board Authority Matters” has the meaning set out in clause 6.4;

“Board Nominee” has the meaning set out in clause 3.2.5;

“Business” has the meaning set out in clause 2.1.1;

“Business Day” means any day (other than a Saturday or Sunday) when banks in
Amsterdam and New York City are open for the transaction of normal business;

“Call Shares” has the meaning set out in clause 16.2.1;

“Call Notice” has the meaning set out in clause 16.2.1;

“CEO” means the chief executive officer of the Group from time to time;

“CFO” means the chief financial officer of the Group from time to time;

“Chairman” has the meaning set out in clause 3.4.1;

“Chocolate Beverages” means beverages which contain chocolate and/or cocoa as
the main and/or predominant ingredient and/or flavour;

“Closing” means the date of this Agreement;

“Closing Debt Documents” the definitive credit documents entered into in
connection with the Merger;

“Coffee” has the meaning set out in clause 2.1.1(b)(i);

“Coffee Beverages” has the meaning set out in clause 2.1.1(b)(i);

“Coffee Products” has the meaning set out in clause 2.1.1(b)(i);

“Coffee Shop” means a branded retail outlet the primary business of which is the
sale of brewed Coffee Beverages and Tea Beverages for immediate consumption;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 81 -



--------------------------------------------------------------------------------

“Cold Business” means any business of the Group relating to cold or ambient
beverages (other than Coffee Beverages and Tea Beverages) dispensed through an
on-demand brewing system, including the KOLD beverage system and products that
are used in combination with it;

“Compensation Committee” means the compensation committee of the Board;

“Competing Business Portion” has the meaning set out in clause 14.3.1;

“Competitor Event” has the meaning set out in clause 16.7;

“Compliance Officer” has the meaning set out in clause 5.4.1;

“Confidential Information” has the meaning set out in clause 22.1;

“Consideration Period” has the meaning set out in clause 15.6.3;

“Control” means the power of a person (or persons acting in concert) to secure
that the affairs of another are conducted directly or indirectly in accordance
with the wishes of that person (or persons acting in concert) including by means
of:

 

  (a) in the case of a company, being the beneficial owner of more than 50% of
the issued share capital of or of the voting rights in that company, or having
the right to appoint or remove a majority of the directors or otherwise control
the votes at board meetings of that company by virtue of any powers conferred by
the articles of association, shareholders’ agreement or any other document
regulating the affairs of that company; or

 

  (b) in the case of a partnership, being the beneficial owner of more than 50%
of the capital of that partnership, or having the right to control the
composition of or the votes of the majority of the management of that
partnership by virtue of any powers conferred by the partnership agreement or
any other document regulating the affairs of that partnership;

and “Controlled” shall be construed accordingly. For these purposes, “persons
acting in concert”, in relation to a person, are persons which actively
co-operate, pursuant to an agreement or understanding (whether formal or
informal) with a view to obtaining, maintaining or consolidating Control of that
person;

“Deadlock” has the meaning set out in clause 7.1.1;

“Deadlock Matter” has the meaning set out in clause 7.1.1;

“Deadlock Notice” has the meaning set out in clause 7.1.1;

“Deadlock Resolution Period” has the meaning set out in clause 7.2.2;

“Deed of Adherence” means a deed substantially in the form set out in schedule
8;

“Default Notice” has the meaning set out in clause 16.3;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 82 -



--------------------------------------------------------------------------------

“Deferral Notice” has the meaning set out in clause 16.6.2.

“Defaulting Shareholder” has the meaning set out in clause 16.7;

“Director” means a director of the Company appointed in accordance with
clause 3.2;

“Dividend Policy” has the meaning set out in clause 12.1;

“Encumbrance” means any mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third party right (for the
purposes of paragraph 25 of schedule 1 only, granting security) or interest or
other encumbrance (for the purposes of paragraph 25 of schedule 1 only, granting
security) or security interest of any kind, or another type of agreement or
arrangement having similar effect including anything analogous to any of the
foregoing under the laws of any jurisdiction;

“Escalation Representatives” has the meaning set out in clause 7.2;

“Excess Applicable Dividend Amount” means the difference between
(i) $100,000,000 minus (ii) the product of (x) the principal amount of the Loan
then outstanding multiplied by (y) 0.055.

“Exchange Agreement” has the meaning set forth in the Recitals.

“Executive Team” means the CEO, the CFO and all direct reports of the CEO
including legal;

“Exit Event” has the meaning set out in clause 16.7;

“Final Appraisal” has the meaning set out in paragraph 5 of schedule 10;

“Financial Debt” means all borrowings and other indebtedness by way of
overdraft, acceptance credit or similar facilities, loan stocks, bonds,
debentures, notes, debt, supplier/customer factoring, inventory, financing,
finance leases or sale and lease back arrangements or any other arrangements the
purpose of which is to borrow money, together with forex, interest rate or other
swaps, hedging obligations, bills of exchange, recourse obligations on factored
debts and obligations under other derivative instruments, in each case with the
exception of (i) any debt which is owed by a Group Company (other than the
Company) to the Company or to another Group Company and (ii) ordinary trade
credit;

“Financial Year” means, in relation to the Company, a financial accounting
period of 12 months starting on 1 October and ending on 30 September but, in the
first year in which the Company is formed, means the period starting on the day
the Company is formed and ending on September 30, unless the Board determines to
change the financial year to end on 31 December, in which case, such accounting
period shall start 1 January (except is such change is made in the first year in
which the Company is formed, in which case it shall start on the day the Company
is formed) and end on 31 December;

“Government” or “Government Entity” means any agency, instrumentality,
subdivision or other body of any federal, regional, or municipal government, any

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 83 -



--------------------------------------------------------------------------------

commercial or similar entities that the government controls or owns (whether
partially or completely), including any state-owned and state-operated companies
or enterprises, any international organizations such as the United Nations or
the World Bank, and any political party;

“Government Official” means (i) an employee, officer or representative of, or
any person otherwise acting in an official capacity for or on behalf of a
Government Entity; (ii) a legislative, administrative, or judicial official,
regardless of whether elected or appointed; (iii) an officer of or individual
who holds a position in a political party; (iv) a candidate for political
office; (v) an individual who holds any other official, ceremonial, or other
appointed or inherited position with a government or any of its agencies; or
(vi) an officer or employee of a supra-national organization (e.g., World Bank,
United Nations, International Monetary Fund, OECD);

“Governance Policies” means the governance policies in the agreed form listed in
schedule 7 and such other policies as a Shareholder considers appropriate,
necessary or desirable from time to time for the purpose of compliance by the
Company or such Shareholder with applicable Law;

“Group” means the Company and its subsidiaries from time to time and “Group
Company” shall be construed accordingly;

“Independent Appraiser” has the meaning set out in paragraph 3 of schedule 10;

“Initial IPO” means completion of the first to occur of (i) an IPO of Shares
held by a Shareholder following an IPO Process and (ii) an IPO of New Shares in
the Company which had received approval as a Reserved Matter;

“Initial Process” has the meaning set out in clause 15.4.3;

“Insolvency Event” means, in relation to a specified person, any of the
following events:

 

  (a) an encumbrancer taking possession of, or a trustee being appointed in
respect of, all or any material part of the business or assets of the person, or
any mortgage or charge, howsoever created or arising, over any of its assets
being enforced;

 

  (b) the person having a receiver, administrative receiver, administrator,
compulsory manager, trustee, liquidator or other similar officer over the whole
or any material part of its assets or undertaking appointed;

 

  (c) the person being unable or admitting inability to pay its debts as they
fall due or having any voluntary arrangement proposed in relation to it or
entering into any scheme of arrangement relating to any insolvency (other than
for the purpose of reconstruction or amalgamation upon terms and within such
period as may previously have been approved in writing by the Non-Defaulting
Shareholder);

 

  (d)

a petition being presented or any corporate action, legal proceedings or other
step being taken for the purpose of winding up the person which is not

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 84 -



--------------------------------------------------------------------------------

  withdrawn within 15 Business Days or which cannot reasonably be shown to be
frivolous, vexatious or an abuse of the process of the court or which relates to
a claim to which the person has a good defence and which is being contested in
good faith by the person;

 

  (e) an order being made or resolution passed for the winding up of the person
or a notice being issued convening a meeting for the purpose of passing any such
resolution other than a solvent reorganisation which has the prior written
approval of the Non-Defaulting Shareholder;

 

  (f) any petition being presented, notice given or other step being taken for
the purpose of the appointment of an administrator of the person or an
administration order being made in relation to the person; or

 

  (g) any act, event or circumstance analogous to any of the aforesaid occurring
in any jurisdiction in which the person is incorporated or established;

“Intellectual Property” means all industrial and intellectual property rights,
whether registered or not, including pending applications for registration of
such rights and the right to apply for registration or extension of such rights
including patents, petty patents, utility models, design patents, designs,
copyright (including moral rights and neighbouring rights), database rights,
rights in integrated circuits and other sui generis rights, trade marks, trading
names, company names, service marks, logos, the get up of products and
packaging, geographical indications and appellations and other signs used in
trade, internet domain names, social media user names, rights in know how and
any rights of the same or similar effect or nature as any of the foregoing
anywhere in the world;

“IPO” has the meaning set out in clause 15.6.1;

“IPO Acceptance Notice” has the meaning set out in clause 15.6.3;

“IPO Acceptance Period” has the meaning set out in clause 15.6.3;

“IPO Notice” has the meaning set out in clause 15.6.1;

“IPO Process” has the meaning set out in clause 15.4.1;

“IPO Value” has the meaning set out in clause 15.6.2;

“JDE” means Charger Top HoldCo B.V., a company incorporated under the laws of
The Netherlands with its registered office at Oosterdoksstraat 80, 1011 DK
Amsterdam and with registered number 60612568;

“JDE Board” means the board of directors of JDE from time to time;

“JDE Exit Event” means an Exit Event as such term is defined in the JDE
Shareholders Agreement;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 85 -



--------------------------------------------------------------------------------

“JDE Shareholders Agreement” means the Agreement entered into on 7 May 2014
between (1) Delta Charger HoldCo B.V., (2) Mondelez Coffee HoldCo B.V. and
(3) JDE, amended and restated as of the date hereof, as amended from time to
time;

“Law” means all civil and common law, statute, subordinate legislation, treaty,
regulations, directive, decision, by-law, ordinance, code, order, decree,
injunction or judgment of any government, quasi-government, statutory,
administrative or regulatory body, court or agency;

“LCIA Court” has the meaning set out in clause 32.2;

“LCIA Rules” has the meaning set out in clause 32.1;

“Loan” has the meaning set forth in the Recitals.

“Longstop Date” has the meaning set out in clause 16.6.2;

“Management Director” means the director from time to time as appointed in
accordance with clause 3.2.4, or under any other clause hereunder to the extent
such person is engaged as an executive officer of the Company;

“Management Equity” has the meaning set out in paragraph 9 of schedule 1.

“Maple Tax Rate” means with respect to any Financial Year, the weighted average
combined U.S. federal and state Tax rate applicable to the Company and its U.S.
subsidiaries that join together in the filing of a consolidated U.S. corporate
income tax return;

“[ * * * ]” means a transaction in which one [ * * * ];

“MDLZ Contribution Amount” has the meaning set out in clause 11.3;

“MDLZ Tax Rate” means, with respect to any Financial Year, 38% or, if 5 percent
higher or lower than such rate (i.e. approximately 2 percentage points higher or
lower), the weighted average combined U.S. federal and state Tax rate of MDLZ
applicable to interest income received under the Loan during such Financial
Year. MDLZ shall no later than 3 months after the end of any Financial Year
(a) notify Maple Holdings of the MDLZ Tax Rate for such Financial Year, (b) if
it has determined that the MDLZ Tax Rate for such financial year differs from
the rate of 38%, provide information to Maple Holdings to support its
determination, and (c) provide such information as Maple Holdings reasonably
requests to substantiate its determination that the rate of 38% continues to
apply for such Financial Year;

“Net Operating Profit” means operating income before interest and taxes
(including net income and/or royalties received from interest in any
unconsolidated ventures but excluding restructuring costs, integration costs,
acquisition divestiture related costs, write downs of goodwill and impairment
charges) less net interest expense and (ii) provisions for tax;

“New Opportunity” has the meaning set out in clause 14.6.1;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 86 -



--------------------------------------------------------------------------------

“New Shares” has the meaning set out in clause 19.1;

“Non-defaulting Shareholder” has the meaning set out in clause 16.7;

“Non JV Business” has the meaning set out in clause 14.5;

“Notice” has the meaning set out in clause 30.1;

“Offer” has the meaning set out in clause 15.5.2;

“Offer Period” has the meaning set out in clause 15.5.2;

“Offer Price” has the meaning set out in clause 15.5.2;

“Other Shareholder” has the meaning set out in clause 15.6.1;

“Public Market Valuation” has the meaning set out in paragraph 9 of schedule 10;

“Put Notice” has the meaning set out in clause 16.3;

“Put Shares” has the meaning set out in clause 16.3;

“Quarter” means each period of three calendar months commencing on 1 January,
1 April, 1 July and 1 October in each Financial Year;

“Quarterly Meetings” has the meaning set out in clause 4.1.1;

“Referring Shareholder” has the meaning set out in clause 14.6.1;

“Regulatory Consent” means a consent, clearance, approval or permission or
exhaustion of any applicable waiting period necessary to enable a transferring
Shareholder and/or purchaser of Shares to be able to complete a transfer of
Shares under (a) the rules or regulations of any stock exchange on which it or
any of its Affiliates is quoted; or (b) the rules or regulations of any
governmental, statutory or regulatory body including any competition, antitrust
and/or merger control authority in those jurisdictions where the transferring
shareholder, the purchaser of Shares, the Company or any of their respective
Affiliates carries on business;

“Regulatory Longstop Date” has the meaning set out in clause 18.2;

“Relevant Proportion” has the meaning set out in clause 19.2;

“Report” has the meaning set out in clause 15.6.2;

“Report Value” has the meaning set out in clause 15.6.2;

“Representatives” means the representatives, agents and professional advisers of
a person (including attorneys, financial advisers, consultants, accountants and
other third party advisers). Solely with respect to the A Shareholder,
Representatives shall expressly include the general partners and members of the
board of directors, shareholder committees or investment committees, as
applicable of each of Acorn Holdings B.V., Donata Holding SE, Parentes Holding
SE, JAB Holding sarl, JAB Holdings BV, Societe Familiale d’Investissements S.A.,
Quercus B.V. and BDT Oak Acquisition B.V. and their respective limited partners;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 87 -



--------------------------------------------------------------------------------

“Reserved Matters” means those matters as indicated in schedule 1;

“Response Notice” has the meaning set out in clause 15.5.3;

“Restricted Person” means:

 

  (a) [ * * * ], as amended with the agreement of the A Shareholder and the B
Shareholder at least every 3 years to reflect any changes in the competitive
environment;

 

  (b) any person (including its Affiliates) known to the transferor or having
made reasonable enquiry) to have been convicted of, or plead guilty to, a breach
of Anti-Bribery Laws or Sanctions Laws and where an association with such person
would reasonably be expected to result in material reputational damage to the B
Shareholder or any of its Affiliates;

“Retained Tax Benefit” means the cumulative amount, from Closing through the end
of the most recent Financial Year preceding the determination of a Tax Benefit
Shortfall, of the difference between:

(a) the applicable amount set forth in clause 12.1.1, minus

(b) the product of

 

  (i) the amount of interest accrued under the Loan during such Financial Year,
times

 

  (ii) the difference between

 

  (A) 1, minus

 

  (B) the Maple Tax Rate, minus

(c) the amount of dividends distributed or to be distributed by the Company with
respect to such Financial Year, minus

(d) any portion of the difference calculated under the foregoing clauses
(a)-(c) that has reduced the amount of a Tax Benefit Shortfall for any other
Financial Year;

“ROFO Notice” has the meaning set out in clause 15.5.1;

“ROFO Process” has the meaning set out in clause 15.4.1;

“Sale Shares” has the meaning set out in clause 15.5.1;

“Sanctions Laws” means any applicable export control and economic sanctions laws
and regulations of the United States of America, the United Kingdom, the
European Union (or any Member State thereof), the United Nations and each other
jurisdiction

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 88 -



--------------------------------------------------------------------------------

in which the Company operates or to which it is subject from time to time,
including, without limitation, the US Export Administration Regulations, the US
International Traffic in Arms Regulations, the US Department of Treasury Office
of Foreign Asset Control’s economic sanctions regulations, sanctions programmes
maintained by Her Majesty’s Treasury and any applicable European Union
restrictive measure that has been implemented pursuant to any European Council
or Commission Regulation or Decision adopted pursuant to a Common Position in
furtherance of the European Union’s Common Foreign and Security Policy;

“Shareholder Instruments” means any instrument, document or security granting a
right of subscription for, or conversion into, shares in the capital of any
Group Company or loan notes or debt securities issued by a Group Company (other
than the Loan);

“Shareholder Group Entity” means, (i) in the case of Maple Holdings, Acorn
Holdings B.V. and each of its wholly-owned subsidiaries from time to time,
(ii) in the case of MDLZ, Mondelēz International, Inc. and each of its
wholly-owned subsidiaries from time to time and (iii) in the case of any other
Shareholder, to its Affiliates from time to time unless otherwise provided in
the Deed of Adherence entered into by such Shareholder;

“Shareholders” means Maple Holdings and MDLZ and any other person to whom Shares
have been transferred or issued in accordance with the terms of this Agreement
and who has executed a Deed of Adherence, and “Shareholder” shall mean any one
of them;

“Shares” means shares in the capital of the Company from time to time which is
at Closing, the A Shares and the B Shares;

“Short Notice Meeting” has the meaning set out in clause 4.2.2;

“Single Purchaser” has the meaning set out in clause 15.8.1;

“Single Purchaser Sale” has the meaning set out in clause 15.8.1;

“Step Down” has the meaning given to it in clause 17.5;

“Strategic Plan” means the strategic plan from time to time for the Group
prepared and approved in accordance with schedule 11;

“Surviving Provisions” means clause 1, clause 14.1, 14.2 and 14.3, clause 22,
clause 23, clause 24, clause 25, clause 26, clause 27, clause 28, clause 29,
clause 30, clause 31, clause 32 and clause 33 of this Agreement;

“Tag Along Notice” has the meaning set out in clause 15.8.1;

“Tag Along Response Notice” has the meaning set out in clause 15.8.2;

“Tax” means all national, federal, state, provincial, territorial, possession,
county, local, or other taxes, levies, or imposts, including any tax on income,
profits, or gains, tax on net income, alternative or add-on minimum tax, gross
income, gross receipts,

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 89 -



--------------------------------------------------------------------------------

sales, use, goods and services, harmonized sale, ad valorem, value added,
transfer, franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, capital stock, occupation, property, royalty, capital,
workers’ compensation, employer health, pension plan, anti-dumping, countervail,
production, real property gains, social security or disability, environmental or
windfall profit tax, premium, custom duty or other tax, governmental fee, or
other like assessment or charge of any kind whatsoever, any required estimated
payments made with respect to any of the above, together with any interest,
penalty, addition to tax or additional amount imposed by any Taxing Authority
responsible for the imposition of any such tax (United States or non-United
States). For the avoidance of doubt, Tax includes any interest, penalty,
addition to tax or additional amount imposed by any Taxing Authority only to the
extent such item is actually paid to or charged by the Taxing Authority, or
involves the utilization of any Tax loss or other Tax Attribute to offset any
Tax;

“Tax Attribute” means any national, federal, state, provincial territorial,
possession, county, or local net operating loss, net capital loss, general
business credit, foreign tax credit, charitable deduction, or any other loss,
credit, deduction, or Tax attribute that could reduce any Tax (including, but
not limited to, deductions, credits, alternative minimum net operating loss
carryforwards related to alternative minimum taxes or additions to the basis of
property) or any equivalent thereof whether computed on a consolidated, combined
or unitary basis;

“Tax Benefit Shortfall” mean, with respect to any Financial Year, the difference
between (a) the amount of interest accrued on the Loan, multiplied by the Maple
Tax Rate during such Financial Year, minus (b) the amount by which the Tax cost
of the Group is reduced as a result of interest expense with respect to the
Loan, determined on a with and without basis (which may be a negative amount),
minus (c) any Retained Tax Benefit as of the date of determination;

“Taxing Authority” means any governmental authority of, including, but not
limited to, any country, state, province, territory, possession, county,
municipality, or other political subdivision responsible for the imposition or
collection of any Tax;

“Tea” has the meaning set out in clause 2.1.1(b)(ii);

“Tea Beverages” has the meaning set out in clause 2.1.1(b)(ii);

“Technical IP” means any Intellectual Property other than branding Intellectual
Property such as trademarks, trading names, company names, service marks, logos,
the get up of products and packaging, geographical indications and appellations
and other signs used in trade, internet domain names and social media user
names;

“Terminating Breach” means:

 

  (a) a breach by the A Shareholder or the B Shareholder of clause 14.1.1 or
clause 15.1 of this Agreement; or

 

  (b) a breach by the A Shareholder of clause 2.3.1 or by a Group Company of
clause 2, which will, or would reasonably be expected to, result in a liability
for MDLZ; provided, however, that the existence of such a breach shall be
subject to confirmation by reputable outside counsel selected by MDLZ following
a reasonable investigation of the circumstances;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 90 -



--------------------------------------------------------------------------------

  (c) implementation of a Reserved Matter in breach of clause 6 which has or is
reasonably likely to have materially adverse consequences for the B Shareholder
in its capacity as a Shareholder or a lender under the Loan. For the purposes of
this definition, implementation of any of the Reserved Matters included in
paragraphs 4, 9, 11, 12, 13, 14 and 17 of schedule 1 shall always be considered
to have materially adverse consequences for the B Shareholder;

“Termination Notice” has the meaning set out in clause 15.6.7;

“Third Party” means a bona fide third party which is not a Shareholder or an
Affiliate of a Shareholder;

“Transfer Date” has the meaning set out in clause 16.5.1(b);

“Transfer Notice” has the meaning set out in clause 15.9.1;

“Transfer Value” means the value determined in accordance with schedule 10;

“Transferring Shareholder” has the meaning set out in clause 15.6.1;

“USD” means the lawful currency of The United States of America from time to
time;

“Valuer” has the meaning set out in clause 15.6.2;

“Working Hours” means 9.30 a.m. to 5.30 p.m. on a Business Day.

 

1.2 In this Agreement, a reference to:

 

  1.2.1 (i) a “subsidiary” of an undertaking (“A”) is to any other undertaking,
the business affairs of which can be directed by A either directly or
indirectly, alone or together with group entities, through the exercise or
non-exercise of any voting power in any meeting of shareholders or in any
meeting of managing directors or supervisory directors (if any) or managers or
otherwise, whether by agreement or otherwise; and (ii) a “parent” of an
undertaking (“B”) is to any other undertaking who can direct the business
affairs of B either directly or indirectly, alone or together with group
entities, through the exercise or non-exercise of any voting power in any
meeting of shareholders or in any meeting of managing directors or supervisory
directors (if any) or managers or otherwise, whether by agreement or otherwise;
(iii) a parent shall be treated as the parent of undertakings in relation to
which any of its subsidiaries are, or are to be treated, as parents, and
references to subsidiaries shall be construed accordingly; and (iv) a “wholly
owned” undertaking of another undertaking (“C”) includes an undertaking that C
would own 100% of the shares or voting rights in, but for that undertaking
having one or more nominee shareholders for legal, regulatory or administrative
reasons;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 91 -



--------------------------------------------------------------------------------

  1.2.2 references to a “company” shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established;

 

  1.2.3 any statute or statutory provision includes a reference to the statute
or statutory provision as amended, modified or re-enacted or both from time to
time (whether before or after the date of this Agreement) and any subordinate
legislation made under the statute or statutory provision (whether before or
after the date of this Agreement);

 

  1.2.4 a document in the “agreed form” is a reference to a document in a form
approved and for the purposes of identification initialled by or on behalf of
the Shareholders;

 

  1.2.5 a “person” includes a reference to:

 

  (a) any individual, firm, company, corporation or other body corporate,
unincorporated organisation, government, state or agency of state, local or
municipal authority or government body or any joint venture, association,
organisation, trust or partnership, works council or employee representative
body (whether or not having separate legal personality);

 

  (b) that person’s legal personal representatives, successors, permitted
assigns and permitted nominees in any jurisdiction and whether or not having
separate legal personality;

 

  1.2.6 a “party” is a reference to a party to this Agreement (either by virtue
of having executed this Agreement or having entered into a deed of adherence to
it) and includes a reference to that party’s legal personal representatives,
successors and permitted assigns, and “parties to this Agreement” and “parties”
shall be construed accordingly;

 

  1.2.7 the phrase “so far as it is able” in the context of an obligation of a
party to procure any action under this Agreement shall mean to the extent that
such party is legally able to do so in its capacity as a Shareholder or Director
(as the case may be), including the exercise of all voting rights, powers and
other rights (direct and indirect) available to it in that capacity and, in the
case of directors, subject to their statutory fiduciary duties;

 

  1.2.8 a clause, part, paragraph or schedule, unless the context otherwise
requires, is a reference to a clause, part, paragraph of, or schedule to, this
Agreement;

 

  1.2.9 (unless the context otherwise requires) the singular shall include the
plural, and vice versa;

 

  1.2.10 one gender shall include each gender; and

 

  1.2.11 this Agreement, a Transaction Document or any other document referred
to in this Agreement is a reference to that Transaction Document or other
document as amended, varied, novated, supplemented or replaced from time to time
(other than in breach of the provisions of this Agreement).

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 92 -



--------------------------------------------------------------------------------

1.3 The ejusdem generis principle of construction shall not apply to this
Agreement. Accordingly, general words shall not be given a restrictive meaning
by reason of their being preceded or followed by words indicating a particular
class of acts, matters or things or by examples falling within the general
words. Any phrase introduced by the terms “other”, “including”, “include” and
“in particular” or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding those terms.

 

1.4 The schedules form part of this Agreement and shall have effect accordingly.

 

1.5 The headings in this Agreement do not affect its interpretation or
construction.

 

EXECUTED by the parties    Signed by    ) for and    ) on behalf of    ) MAPLE
HOLDINGS II B.V.    ) Signed by    ) for and    ) on behalf of    ) MONDELĒZ
INTERNATIONAL HOLDINGS LLC    ) Signed by Joachim Creus and Markus Hopmann    )
for and    ) on behalf of    ) MAPLE PARENT HOLDINGS CORP.    )

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [ * * * ]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

UK-0020-Charger

 

- 93 -